ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPE

AVIS CONSULTATIF DU 9 JUILLET 2004

2004

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

ADVISORY OPINION OF 9 JULY 2004
Mode officiel de citation:

Conséquences juridiques de l'édification d'un mur
dans le territoire palestinien occupé,
avis consultatif, C.1J. Recueil 2004, p. 136

Official citation:

Legal Consequences of the Construction of a Wall
in the Occupied Palestinian Territory,
Advisory Opinion, I C.J. Reports 2004, p. 136

 

N° de vente:
ISSN 0074-4441 Sales number 883
ISBN 92-1-070993-4

 

 

 
9 JUILLET 2004

AVIS CONSULTATIF

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR |
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

9 JULY 2004

ADVISORY OPINION
2004
9 juillet
Rôle général
n° 131

136

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2004

9 juillet 2004

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

Compétence de la Cour pour donner l'avis consultatif demandé.

Paragraphe 1 de l'article 65 du Statut — Paragraphe 1 de l'article 96 de la
Charte — Pouvoir de l'Assemblée générale de solliciter des avis consultatifs
— Activités de l’Assemblée.

Evénements ayant conduit à l'adoption de la résolution ES-10/14 de l'Assem-
blée générale portant demande de l'avis consultatif.

Allégation selon laquelle l’Assemblée générale aurait outrepassé la compé-
tence que lui confère la Charte — Paragraphe | de l’article 12 et article 24 de
la Charte — Pratique de l'Organisation des Nations Unies concernant l'inter-
prétation du paragraphe 1 de l'article 12 de la Charte — Assemblée générale
n'ayant pas outrepassé sa compétence.

Demande d'avis adoptée par la dixième session extraordinaire d'urgence de
l'Assemblée générale — Session convoquée sur la base de la résolution 377 A (V)
(« L'union pour le maintien de la paix») — Conditions prévues par cette résolu-
tion — Régularité de la procédure suivie.

Manque de clarté allégué du libellé de la question — Nature prétendument
abstraite de la question — Aspects politiques de la question — Mobiles qui
auraient inspiré la requête et implications que pourrait avoir l'avis — Caractère
«juridique» de la question non affecté.

Cour compétente pour donner l'avis consultatif demandé.

* *

Pouvoir discrétionnaire de la Cour de décider s'il échet de donner un avis.

Paragraphe 1 de l'article 65 du Statut — Pertinence du défaut de consente-
ment d'un Etat intéressé — Question ne pouvant être considérée seulement
comme une question bilatérale entre Israël et la Palestine, mais intéressant
directement l'Organisation des Nations Unies — Effets possibles de l'avis sur un
règlement politique négocié du conflit israélo-palestinien — Question ne consti-
tuant qu'un aspect du conflit israélo-palestinien — Suffisance des renseigne-

4
137 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

ments et éléments de preuve à la disposition de la Cour — Utilité de l'avis
— Nullus commodum capere potest de sua injuria propria — Avis donné à
l’Assemblée générale et non à un Etat ou une entité déterminés.

Absence de «raisons décisives» pour que la Cour use de son pouvoir discré-
tionnaire de ne pas donner l'avis consultatif.

*  *

« Conséquences juridiques» de l'édification d'un mur dans le territoire pales-
tinien occupé, y compris à l’intérieur et sur le pourtour de Jérusalem-Est —
Portée de la question posée — Demande d'avis limitée aux conséquences juri-
diques de la construction des parties du mur situées dans le territoire palestinien
occupé — Emploi du terme «mur».

Contexte historique.

Description du mur.

Droit applicable.

Charte des Nations Unies — Résolution 2625 (XXV) de l'Assemblée géné-
rale — Illicéité de toute acquisition de territoire résultant de la menace ou de
l'emploi de la force — Droit des peuples à disposer d'eux-mêmes.

Droit international humanitaire — Règlement annexé à la quatrième conven-
tion de La Haye de 1907 — Quatrième convention de Genève de 1949 — Appli-
cabilité de la quatrième convention de Genève dans le territoire palestinien
occupé — Droits de l'homme — Pacte international relatif aux droits civils et
politiques — Pacte international relatif aux droits économiques, sociaux et
culturels — Convention relative aux droits de l'enfant — Rapport entre droit
international humanitaire et droits de l’homme — Applicabilité des instruments
relatifs aux droits de l’homme hors du territoire national — Applicabilité
de ces instruments dans le territoire palestinien occupé.

x Ox

Colonies de peuplement installées par Israél en méconnaissance du droit inter-
national dans le territoire palestinien occupé — Construction du mur et régime
qui lui est associé créant sur le terrain un «fait accompli» susceptible de devenir
permanent — Risque d'une situation équivalant à une annexion de facto —
Construction du mur dressant un obstacle grave à l'exercice par le peuple pales-
tinien de son droit à l'autodétermination et violant de ce fait l'obligation incom-
bant à Israël de respecter ce droit.

Dispositions applicables du droit international humanitaire et des conventions
relatives aux droits de l'homme pertinentes en l'espèce — Destruction et réquisi-
tion de propriétés — Restrictions à la liberté de circulation des habitants du
territoire palestinien occupé — Entraves à l'exercice par les intéressés des droits
au travail, à la santé, à l'éducation et à un niveau de vie suffisant — Change-
ments démographiques dans le territoire palestinien occupé — Dispositions du
droit international humanitaire permettant de tenir compte des impératifs mili-
taires — Clauses de limitation des droits garantis et clauses de dérogation dans
les conventions relatives aux droits de l’homme Construction du mur et
régime qui lui est associé ne pouvant être justifiés par des impératifs militaires
ou des nécessités de sécurité nationale ou d'ordre public — Violation par Israël

 

5
138 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

de diverses obligations lui incombant en vertu des dispositions applicables du
droit international humanitaire et des conventions relatives aux droits de
l'homme.

Légitime défense — Article 51 de la Charte Violences contre Israël non
imputables à un Etat étranger — Menace invoquée pour justifier la construction
du mur trouvant son origine à l’intérieur d'un territoire sur lequel Israël exerce
son contrôle — Article 51 sans pertinence au cas particulier.

Etat de nécessité — Droit international coutumier — Conditions — Cons-
truction du mur ne constituant pas le seul moyen de protéger les intérêts d'Israël
contre le péril invoqué.

Construction du mur et régime qui lui est associé étant contraires au droit
international.

 

* *

Conséquences juridiques de la violation des obligations incombant a Israél.

Responsabilité internationale d'Israël — Israël tenu de respecter les obliga-
tions internationales auxquelles il a contrevenu par la construction du mur
— Israël tenu de mettre un terme à la violation de ses obligations internatio-
nales — Obligation de cesser immédiatement les travaux d'édification du mur, de
démanteler immédiatement celui-ci et d'abroger immédiatement ou de priver
immédiatement d'effet les actes législatifs et réglementaires adoptés en vue de
son édification, sous réserve des actes pertinents dans le contexte du respect par
Israël de son obligation de réparer les dommages causés — Israël tenu de répa-
rer tous les dommages causés à toutes les personnes physiques ou morales affec-
tées par la construction du mur.

Conséquences juridiques pour les Etats autres qu'Israël — Caractère erga
omnes de certaines obligations violées par Israël — Obligation de tous les Etats
de ne pas reconnaitre la situation illicite découlant de la construction du mur et
de ne pas prêter aide ou assistance au maintien de la situation créée par cette
construction — Obligation de tous les Etats de veiller, dans le respect de la
Charte et du droit international, à ce qu'il soit mis fin aux entraves, résultant de
la construction du mur, à l'exercice par le peuple palestinien de son droit à
l'autodétermination — Obligation de tous les Etats parties à la quatrième
convention de Genève, dans le respect de la Charte et du droit international, de
faire respecter par Israël le droit international humanitaire incorporé dans la
convention — Nécessité pour l'Organisation des Nations Unies, et spécialement
l’Assemblée générale et le Conseil de sécurité, d'examiner, en tenant dûment
compte de l'avis consultatif, quelles nouvelles mesures doivent être prises afin de
mettre un terme à la situation illicite découlant de la construction du mur et du
régime qui lui est associé.

* *

Construction du mur devant étre replacée dans un contexte plus général
— Obligation incombant à Israël et à la Palestine de respecter de manière scru-
puleuse le droit international humanitaire — Mise en œuvre de bonne foi de
toutes les résolutions pertinentes du Conseil de sécurité, en particulier les réso-
lutions 242 (1967) et 338 (1973) — « Feuille de route» — Nécessité d'encourager
les efforts en vue d'uboutir le plus tôt possible, sur la base du droit international,
à une solution négociée des problèmes pendants et à la constitution d'un Etat
palestinien, et d'assurer à chacun dans la région paix et sécurité.

6
139 EDIFICATION D'UN MUR (AVIS CONSULTATIF)

AVIS CONSULTATIF

Présents: M. Sm, président; M. RANIEVA, vice-président; MM. GUILLAUME,
Koroma, VERESHCHETIN, M°° Hiccins, MM. PARRA-ARANGUREN,
Kooumans, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
Owapa, SIMMA, Tomka, juges: M. Couvreur, greffier.

Sur les conséquences juridiques de l'édification d’un mur dans le territoire
palestinien occupé,

La Cour,
ainsi composée,
donne l'avis consultatif suivant:

1. La question sur laquelle un avis consultatif est demandé à la Cour est
énoncée dans la résolution ES-10/14 que l’Assemblée générale des Nations
Unies (ci-après dénommée l’«Assemblée générale») a adoptée le 8 décembre
2003 lors de sa dixième session extraordinaire d’urgence. Par une lettre datée du
8 décembre 2003 et reçue au Greffe par télécopie le 10 décembre 2003, dont
l'original est parvenu au Greffe ultérieurement, le Secrétaire général de lOrga-
nisation des Nations Unies a officiellement communiqué à la Cour la décision
prise par l’Assemblée générale de lui soumettre cette question pour avis consul-
tatif. Des copies certifiées conformes des versions française et anglaise de la
résolution ES-10/14 étaient jointes à cette lettre. La résolution se lit comme
suit:

«L'Assemblée générale,
Réaffirmant sa résolution ES-10/13 du 21 octobre 2003,
Guidée par les principes énoncés dans la Charte des Nations Unies,

Tenant compte du principe, reconnu en droit international, de Pinadmis-
sibilité de l'acquisition de territoire par la force,

Consciente que le développement entre les nations de relations amicales
fondées sur le respect du principe de l’égalité de droits des peuples et de
leur droit à disposer d’eux-mêmes fait partie des buts et des principes
énoncés dans la Charte des Nations Unies,

Rappelant ses résolutions pertinentes, notamment la résolution 181 (II)
du 29 novembre 1947, qui portait partition de la Palestine sous mandat en
deux Etats, l’un arabe, l’autre juif,

Rappelant également les résolutions de sa dixième session extraordinaire
d’ «
urgence,

Rappelant en outre les résolutions pertinentes du Conseil de sécurité,
notamment les résolutions 242 (1967) du 22 novembre 1967, 338 (1973) du
22 octobre 1973, 267 (1969) du 3 juillet 1969, 298 (1971) du 25 septembre
1971, 446 (1979) du 22 mars 1979, 452 (1979) du 20 juillet 1979, 465 (1980)
du 1% mars 1980, 476 (1980) du 30 juin 1980, 478 (1980) du 20 août 1980,
904 (1994) du 18 mars 1994, 1073 (1996) du 28 septembre 1996, 1397
(2002) du 12 mars 2002 et 1515 (2003) du 19 novembre 2003,
140

ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

Réaffirmant Vapplicabilité au territoire palestinien occupé, y compris
Jérusalem-Est, de la quatrième convention de Genève! et du protocole
additionnel I aux conventions de Genève”,

Rappelant le règlement annexé à la convention de La Haye concernant
les lois et coutumes de la guerre sur terre de 1907*,

Se félicitant de la tenue à Genève, le 15 juillet 1999, de la conférence des
Hautes Parties contractantes à la quatrième convention de Genève sur les
mesures à prendre pour assurer l’application de la convention dans le ter-
ritoire palestinien occupé, y compris Jérusalem,

Se déclarant favorable à la déclaration adoptée par la conférence des
Hautes Parties contractantes réunie de nouveau à Genève le 5 décembre
2001,

Rappelant en particulier les résolutions pertinentes des Nations Unies
dans lesquelles il est affirmé que les colonies de peuplement israéliennes
dans le territoire palestinien occupé, y compris Jérusalem-Est, sont illé-
gales et constituent un obstacle à la paix et au développement économique
et social, ainsi que les résolutions exigeant la cessation complète des acti-
vités d'implantation de colonies de peuplement,

Rappelant les résolutions pertinentes des Nations Unies dans lesquelles
il est affirmé que les mesures prises par Israël, puissance occupante, pour
modifier le statut et la composition démographique de Jérusalem-Est occu-
pée n’ont aucun fondement juridique et sont nulles et non avenues,

Notant les accords auxquels sont parvenus le Gouvernement israélien et
POrganisation de libération de la Palestine dans le contexte du processus
de paix au Moyen-Orient,

Gravement préoccupée par le fait qu’Israél, puissance occupante, a com-
mencé et continue à construire un mur dans le territoire palestinien occupé,
y compris à l’intérieur et sur le pourtour de Jérusalem-Est, dont le tracé
s’écarte de la ligne d’armistice de 1949 (Ligne verte) et qui a entraîné la
confiscation et la destruction de terres et de ressources palestiniennes, le
bouleversement de la vie de milliers de civils jouissant d’une protection et
l'annexion de fait de vastes parties du territoire, et soulignant que la com-
munauté internationale tout entière est opposée à la construction de ce
mur,

Gravement préoccupée également par les effets encore plus dévastateurs
qu’auraient les parties du mur dont la construction est prévue sur la popu-
lation civile palestinienne et sur les perspectives de règlement du conflit
israclo-palestinien et l'établissement de la paix dans la région,

Prenant note avec satisfaction du rapport du rapporteur spécial de la
Commission des droits de l’homme, en date du 8 septembre 2003, sur la
situation des droits de l’homme dans les territoires palestiniens occupés
par Israël depuis 1967+, en particulier la partie du rapport relative au mur,

' Nations Unies, Recueil des traités, vol. 75, n° 973.

2 Ibid., vol. 1125, n° 17512.

> Voir Dotation Carnegie pour la paix internationale, Les conventions et déclara-
tions de La Haye de 1899 et 1907, New York, Oxford University Press, 1918.

+ E/CN.4/2004/6.
141 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

Affirmant qu’il est nécessaire de mettre fin au conflit sur la base d’une
solution permettant aux deux Etats, Israël et la Palestine, de vivre côte à
côte dans la paix et la sécurité et dans le respect de la ligne d’armistice de
1949, conformément aux résolutions pertinentes du Conseil de sécurité et
de l’Assemblée générale,

Ayant reçu avec satisfaction le rapport du Secrétaire général établi en
application de la résolution ES-10/13°,

Ayant à l'esprit que les difficultés sur le terrain ne font que s’aggraver
avec le temps, Israél, puissance occupante, continuant a refuser de respec-
ter le droit international pour ce qui est de l'édification du mur susmen-
tionné, avec toutes les répercussions et conséquences néfastes qu’elle
entraîne,

Décide, en vertu de Particle 96 de la Charte des Nations Unies, de
demander à la Cour internationale de Justice, conformément aux disposi-
tions de l’article 65 du Statut de la Cour, de rendre d’urgence un avis
consultatif sur la question suivante:

Quelles sont en droit les conséquences de l'édification du mur qu’Israél,
puissance occupante, est en train de construire dans le territoire palesti-
nien occupé, y compris à l’intérieur et sur le pourtour de Jérusalem-Est,
selon ce qui est exposé dans le rapport du Secrétaire général, compte
tenu des règles et des principes du droit international, notamment la
quatrième convention de Genève de 1949 et les résolutions consacrées à
la question par le Conseil de sécurité et l’Assemblée générale?

$ A/ES-10/248.»

Etaient également joints à la lettre les textes français et anglais certifiés
conformes du rapport du Secrétaire général daté du 24 novembre 2003 et
établi en application de la résolution ES-10/13 de l’Assemblée générale (A/ES-
10/248), auquel la résolution ES-10/14 fait référence.

2. Par des lettres en date du 10 décembre 2003, le greffier a notifié la requête
pour avis consultatif à tous les Etats admis à ester devant la Cour, conformé-
ment au paragraphe 1 de l’article 66 du Statut.

3. Par une lettre en date du 11 décembre 2003, le Gouvernement d'Israël a
informé la Cour de sa position à l'égard tant de la requête pour avis consultatif
que de la procédure à suivre.

4. Par une ordonnance en date du 19 décembre 2003, la Cour a décidé que
l'Organisation des Nations Unies et ses Etats Membres étaient susceptibles de
fournir des renseignements sur l’ensemble des aspects soulevés par la question
soumise à la Cour pour avis consultatif, conformément au paragraphe 2 de
l'article 66 du Statut, et a fixé au 30 janvier 2004 la date d’expiration du délai
dans lequel des exposés écrits pourraient lui être présentés sur cette question
conformément au paragraphe 4 de l’article 66 du Statut. Par la même ordon-
nance, la Cour a décidé par ailleurs que, au vu de la résolution ES-10/14 et du
rapport du Secrétaire général transmis avec la requête, et compte tenu du fait
que l’Assemblée générale avait accordé à la Palestine un statut spécial d’obser-
vateur et que celle-ci était coauteur du projet de résolution demandant l’avis
consultatif, la Palestine pourrait également soumettre un exposé écrit sur la
question posée, dans le délai sus-indiqué.

5. Par ladite ordonnance, la Cour a en outre décidé, conformément au para-
142 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

graphe 4 de l’article 105 du Règlement, de tenir des audiences publiques au
cours desquelles des exposés et observations pourraient être présentés devant
elle par l'Organisation des Nations Unies et ses Etats Membres, qu'ils aient ou
non déposé des exposés écrits, et a fixé au 23 février 2004 la date d'ouverture
desdites audiences. Toujours par la même ordonnance, la Cour a décidé que,
pour les motifs exposés ci-dessus (voir paragraphe 4), la Palestine pourrait
également participer à la procédure orale. Elle a enfin prié l'Organisation
des Nations Unies et ses Etats Membres, ainsi que la Palestine, de faire
connaître au Greffe, le 13 février 2004 au plus tard, s'ils entendaient prendre
part aux audiences susmentionnées. Par des lettres du 19 décembre 2004,
le greffier les a informés des décisions de la Cour et leur a fait tenir copie de
Pordonnance.

6. Statuant sur des demandes présentées ultérieurement par la Ligue des
Etats arabes et l'Organisation de la Conférence islamique, la Cour a décidé,
conformément à l’article 66 de son Statut, que ces deux organisations interna-
tionales étaient susceptibles de fournir des renseignements sur la question dont
la Cour est saisie, et qu’en conséquence elles pourraient présenter à cette fin des
exposés écrits dans le délai fixé par la Cour dans son ordonnance du 19 dé-
cembre 2003 et participer à la procédure orale.

7. Conformément au paragraphe 2 de Varticle 65 du Statut, le Secrétaire
général de l'Organisation des Nations Unies a communiqué à la Cour un dos-
sier contenant des documents pouvant servir à élucider la question.

8. Par une ordonnance motivée en date du 30 janvier 2004 concernant sa
composition en l’espèce, la Cour a décidé que les éléments portés à son atten-
tion par le Gouvernement d'Israël dans une lettre du 31 décembre 2003, ainsi
que dans une lettre confidentielle du 15 janvier 2004 adressée au président en
vertu du paragraphe 2 de l’article 34 du Règlement, n'étaient pas de nature à
empêcher le juge Elaraby de siéger en l’espèce.

9. Dans le délai fixé par la Cour à cette fin, des exposés écrits ont été dépo-
sés, selon l’ordre de réception, par: la Guinée, l'Arabie saoudite, la Ligue des
Etats arabes, l'Egypte, le Cameroun, la Fédération de Russie, l'Australie, la
Palestine, l'Organisation des Nations Unies, la Jordanie, le Koweït, le Liban, le
Canada, la Syrie, la Suisse, Israël, le Yémen, les Etats-Unis d’ Amérique, le Ma-
roc, l'Indonésie, l'Organisation de la Conférence islamique, la France, l'Italie,
le Soudan, l'Afrique du Sud, l'Allemagne, le Japon, la Norvège, le Royaume-
Uni, le Pakistan, la République tchèque, la Grèce, l'Irlande en son nom propre,
l'Irlande au nom de l’Union européenne, Chypre, le Brésil, la Namibie, Malte,
la Malaisie, les Pays-Bas, Cuba, la Suède, l'Espagne, la Belgique, Palau, les
Etats fédérés de Micronésie, les Iles Marshall, le Sénégal et la République
populaire démocratique de Corée. Dès réception de ces exposés, le greffier en a
transmis le texte à l'Organisation des Nations Unies et ses Etats Membres, à la
Palestine, à la Ligue des Etats arabes, ainsi qu’à l'Organisation de la Confé-
rence islamique.

10. Diverses correspondances ont été adressées par le Greffe à ces derniers,
concernant notamment les dispositions prises pour l’organisation de la procé-
dure orale. Par des communications du 20 février 2004, le Greffe a fait tenir le
calendrier détaillé des audiences à ceux d’entre eux qui avaient manifesté, dans
le délai fixé par la Cour à cet effet, leur intention de prendre part à ladite pro-
cédure.

11. Conformément à l’article 106 du Règlement, la Cour a décidé de rendre
accessible au public le texte des exposés écrits à la date d’ouverture de la pro-
cédure orale.

10
143 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

12. Au cours d’audiences tenues du 23 au 25 février 2004, la Cour a entendu
en leurs exposés oraux et dans l’ordre suivant:

pour la Palestine:

pour la République
sud-africaine :

pour la République
algérienne démo-
cratique et popu-
laire :

pour le Royaume
d'Arabie saou-
dite :

pour la République
populaire du
Bangladesh :

pour Belize:

pour la République
de Cuba:

pour la République

d’Indonésie:

pour le Royaume
hachémite de
Jordanie :

11

S. Exc. M. Nasser Al-Kidwa, ambassadeur,
observateur permanent de la Palestine auprés de
lOrganisation des Nations Unies,

M™* Stephanie Koury, membre du groupe d’appui
aux négociations, conseil,

M. James Crawford, S.C., professeur de droit inter-
national a l’Université de Cambridge (chaire
Whewell), membre de l’Institut de droit international,
conseil et avocat,

M. Georges Abi-Saab, professeur de droit interna-
tional a l’Institut universitaire de hautes études inter-
nationales de Genève, membre de l’Institut de droit
international, conseil et avocat,

M. Vaughan Lowe, professeur de droit internatio-
nal à l’Université d'Oxford (chaire Chichele), conseil
et avocat,

M. Jean Salmon, professeur émérite de droit inter-
national à l'Université libre de Bruxelles, membre de
l’Institut de droit international, conseil et avocat;

S. Exc. M. Aziz Pahad, vice-ministre des affaires
étrangères, chef de délégation,
M. M.R. W. Madlanga, S.C., juge:

M. Ahmed Laraba, professeur de droit internatio-
nal;

S. Exc. M. Fawzi A. Shobokshi, ambassadeur et
représentant permanent du Royaume d’Arabie
saoudite auprés de Organisation des Nations Unies
a New York, chef de délégation;

S. Exc. M. Liaquat Ali Choudhury, ambassadeur
de la République populaire du Bangladesh auprés du
Royaume des Pays-Bas;

M. Jean-Marc Sorel, professeur à l'Université de
Paris I (Panthéon-Sorbonne);

S. Exe. M. Abelardo Moreno Fernandez,
ministre des affaires étrangères ;

vice-

S. Exc. M. Mohammad Jusuf, ambassadeur de la
République d’Indonésie auprès du Royaume des
Pays-Bas, chef de délégation;

S. A. R. Zeid Ra’ad Zeid Al-Hussein, ambassa-
deur, représentant permanent du Royaume haché-
mite de Jordanie auprès de l’Organisation des Nations
Unies, chef de délégation,

sir Arthur Watts, K.C.M.G., Q.C., conseiller juri-
144 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

pour la République
de Madagascar :

pour la Malaisie:

pour la République
du Sénégal:

pour la République
du Soudan:

pour la Ligue des
Etats arabes:

pour l'Organisation
de la Conférence
islamique :

dique principal du Gouvernement du Royaume
hachémite de Jordanie;

S. Exc. M. Alfred Rambeloson, représentant per-
manent de Madagascar auprès de l'Office des Nations
Unies et des institutions spécialisées à Genève, chef
de délégation;

S. Exc. Datuk Seri Syed Hamid Albar, ministre des
affaires étrangéres, chef de délégation;

S. Exc. M. Saliou Cissé, ambassadeur de la Répu-
blique du Sénégal auprès du Royaume des Pays-Bas,
chef de délégation;

S. Exc. M. Abuelgasim A. Idris, ambassadeur de la
République du Soudan auprés du Royaume des Pays-
Bas;

M. Michael Bothe, professeur de droit, chef de
l’équipe juridique;

S. Exc. M. Abdelouahed Belkeziz, Secrétaire géné-
ral de Organisation de la Conférence islamique,

M Monique Chemillier-Gendreau, professeur de
droit public à l’Université Paris VII-Denis Diderot,
conseil.

ok
* *

13. Lorsqu'elle est saisie d’une demande d’avis consultatif, la Cour

doit commencer par déterminer si elle a compétence pour donner l'avis
demandé et, dans l’affirmative, s’il existe une quelconque raison pour elle
de refuser d’exercer une telle compétence (voir Licéité de la menace ou de
l'emploi d'armes nucléaires, avis consultatif, CI.J. Recueil 1996 (I),
p. 232, par. 10).

* *

14. La Cour se penchera donc en premier lieu sur la question de savoir
si elle a compétence pour donner l'avis consultatif demandé par l’Assem-
blée générale le 8 décembre 2003. La compétence de la Cour en la matière
est fondée sur le paragraphe | de l’article 65 de son Statut, aux termes
duquel la Cour «peut donner un avis consultatif sur toute question juri-
dique, à la demande de tout organe ou institution qui aura été autorisé
par la Charte des Nations Unies ou conformément à ses dispositions à
demander cet avis». La Cour a déjà eu l’occasion d'indiquer que:

«pour qul'elle] ait compétence, il faut que l’avis consultatif soit
demandé par un organe dûment habilité à cet effet conformément à
la Charte, qu’il porte sur une question juridique et que, sauf dans le
cas de l’Assemblée générale et du Conseil de sécurité, cette question
se pose dans le cadre de l’activité de cet organe» (Demande de réfor-
mation du jugement n° 273 du Tribunal administratif des Nations
Unies, avis consultatif, C.LJ. Recueil 1982, p. 333-334, par. 21).

12
145 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

15. C’est à la Cour qu'il appartient de s'assurer que la demande d’avis
consultatif émane d’un organe ou d’une institution ayant compétence
pour ce faire. Dans la présente espèce, la Cour relève que l’Assemblée
générale, qui demande l’avis consultatif, est autorisée à le faire en vertu
du paragraphe | de l’article 96 de la Charte, qui dispose que «[I] Assem-
blée générale ou le Conseil de sécurité peut demander à la Cour interna-
tionale de Justice un avis consultatif sur toute question juridique».

16. Bien que la disposition précitée prévoie que l’Assemblée générale
peut demander un avis consultatif «sur toute question juridique», la
Cour a parfois, dans le passé, donné certaines indications quant à la rela-
tion entre la question faisant l’objet d’une demande d’avis consultatif et
les activités de l’Assemblée générale (/nterprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, C.I.J. Recueil 1950,
p. 70; Licéité de la menace ou de l'emploi d'armes nucléaires, C.LJ.
Recueil 1996 (I), p. 232 et 233, par. 11 et 12).

17. La Cour fera de même en l'espèce. Elle relévera à cet égard que
l’article 10 de la Charte a conféré à l’Assemblée générale une compétence
à l'égard de «toutes questions ou affaires» entrant dans le cadre de la
Charte, et que le paragraphe 2 de l’article 11 lui a spécifiquement donné
compétence à l’égard de «toutes questions se rattachant au maintien de la
paix et de la sécurité internationales dont elle aura été saisie par l’une
quelconque des Nations Unies...» et pour faire des recommandations
sous certaines conditions posées dans ces deux articles. Comme il sera
expliqué plus loin, la question de la construction du mur dans le territoire
palestinien occupé a été soumise à l’Assemblée générale par un certain
nombre d'Etats Membres dans le cadre de sa dixième session extraordi-
naire d'urgence, convoquée pour examiner ce que l’Assemblée, dans sa
résolution ES-10/2 du 25 avril 1997, avait considéré comme constituant
une menace à la paix et à la sécurité internationales.

+

18. Avant de se pencher plus avant sur les questions de compétence
qui ont été soulevées dans la présente affaire, la Cour estime nécessaire de
décrire les événements qui ont conduit à l'adoption de la résolution
ES-10/14, par laquelle l’Assemblée générale a demandé un avis consulta-
tif sur les conséquences juridiques de la construction du mur dans le ter-
ritoire palestinien occupé.

19. La dixième session extraordinaire d’urgence de l’Assemblée géné-
rale, au cours de laquelle a été adoptée cette résolution, fut convoquée
pour la première fois après que, les 7 et 21 mars 1997, le Conseil de sécu-
rité, du fait du vote négatif de l’un de ses membres permanents, eut rejeté
deux projets de résolution relatifs à certaines colonies israéliennes dans le
territoire palestinien occupé (voir, respectivement, S/1997/199 et
S/PV.3747, S/1997/241 et S/PV.3756). Par une lettre du 31 mars 1997, le
président du Groupe arabe demanda alors «que l’Assemblée générale soit
convoquée en session extraordinaire d’urgence, conformément à la réso-

13
146 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

lution 377 A (V) intitulée «L'union pour le maintien de la paix»», en vue
de débattre des «mesures illégales prises par les autorités israéliennes à
Jérusalem-Est occupée ainsi que dans le reste du territoire palestinien
occupé» (lettre du 31 mars 1997, adressée au Secrétaire général par le
représentant permanent du Qatar auprès de l'Organisation des Nations
Unies, A/ES-10/1, 22 avril 1997, annexe). Cette demande ayant recueilli
Pagrément de la majorité des Membres de l'Organisation des Nations
Unies, la première séance de la dixième session extraordinaire d'urgence
de l’Assemblée générale eut lieu le 24 avril 1997 (voir A/ES-10/1, 22 avril
1997). Dans sa résolution ES-10/2 adoptée le jour suivant, l Assemblée
générale se déclarait convaincue que

«les violations répétées du droit international par Israél, puissance
occupante, et la non-application par ce pays des résolutions perti-
nentes du Conseil de sécurité et de l’Assemblée générale et des
accords auxquels sont parvenues les parties, portent atteinte au pro-
cessus de paix au Moyen-Orient et constituent une menace à la paix
et à la sécurité internationales»,

et condamnait les «mesures illégales prises par Israël» à Jérusalem-Est
occupée et dans le reste du territoire palestinien occupé, en particulier la
construction de colonies dans ce territoire. La dixième session extraordi-
naire d’urgence fut ensuite temporairement ajournée, et a été depuis lors
convoquée à nouveau onze fois (les 15 juillet 1997, 13 novembre 1997,
17 mars 1998, 5 février 1999, 18 octobre 2000, 20 décembre 2001, 7 mai
2002, 5 août 2002, 19 septembre 2003, 20 octobre 2003 et 8 décembre
2003).

20. Par une lettre du 9 octobre 2003, le président du Groupe arabe,
agissant au nom des Etats membres de la Ligue des Etats arabes, demanda
que le Conseil de sécurité se réunisse sans délai pour examiner les «graves
violations du droit international, y compris le droit international huma-
nitaire, qu'Israël continue de commettre et [prendre] les mesures qui
s’imposent en la matière» (lettre du 9 octobre 2003, adressée au président
du Conseil de sécurité par le représentant permanent de la République
arabe syrienne auprès de l'Organisation des Nations Unies, S/2003/973,
9 octobre 2003). Cette lettre était accompagnée d’un projet de résolution
soumis à l'examen du Conseil, projet qui condamnait comme illicite la
construction par Israël d’un mur dans le territoire palestinien occupé
selon un tracé s’écartant de la ligne d’armistice de 1949. Le Conseil de
sécurité tint ses 4841° et 4842° séances le 14 octobre 2003 pour examiner
le point intitulé «La situation au Moyen-Orient, y compris la question de
Palestine». Un autre projet de résolution lui avait été soumis le même
jour par la Guinée, la Malaisie, le Pakistan et la République arabe
syrienne, condamnant également la construction du mur. Ce dernier pro-
jet de résolution, mis aux voix au terme d’un débat ouvert, fut rejeté en
raison du vote négatif de l’un des membres permanents du Conseil
(S/PV.4841 et S/PV.4842).

Le 15 octobre 2003, le président du Groupe arabe, agissant au nom des

14
147 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

Etats membres de la Ligue des Etats arabes, demanda la reprise de la
dixième session extraordinaire d'urgence de l’Assemblée générale en vue
d'examiner le point intitulé «Mesures illégales prises par Israël à Jérusa-
lem-Est occupée et dans le reste du territoire palestinien occupé» (A/ES-
10/242); cette demande fut soutenue par le Mouvement des pays non
alignés (A/ES-10/243) et par le groupe de l'Organisation de la Conférence
islamique à l'Organisation des Nations Unies (A/ES-10/244). La dixième
session extraordinaire d'urgence reprit ses travaux le 20 octobre 2003.

21. Le 27 octobre 2003, l’Assemblée générale adoptait la résolution
ES-10/13, par laquelle elle exigeait que

«Israël arrête la construction du mur dans le territoire palestinien
occupé, y compris Jérusalem-Est et ses alentours, et revienne sur ce
projet, qui s’écarte de la ligne d’armistice de 1949 et qui est contraire
aux dispositions pertinentes du droit international» (par. 1).

Au paragraphe 3, elle priait le Secrétaire général

«de rendre compte périodiquement de la façon dont la ... résolution
[serait] respectée, son premier rapport sur l’application du para-
graphe 1 [de ladite résolution] devant être présenté dans un délai
d’un mois...».

La clôture de la dixième session extraordinaire d'urgence fut temporaire-
ment prononcée, et le rapport du Secrétaire général établi en application
de la résolution ES-10/13 de l’Assemblée générale (ci-après dénommé le
«rapport du Secrétaire général») fut publié le 24 novembre 2003 (A/ES-
10/248).

22. Entre-temps, le 19 novembre 2003, le Conseil de sécurité avait
adopté la résolution 1515 (2003), par laquelle il «/a ]pprouv/ ait] la feuille
de route axée sur les résultats en vue d’un règlement permanent du conflit
israélo-palestinien prévoyant deux Etats, établie par le Quatuor». Le
Quatuor est composé des représentants des Etats-Unis d'Amérique, de
l'Union européenne, de la Fédération de Russie et de Organisation des
Nations Unies. La résolution

«{d}emandfait] aux parties de s’acquitter des obligations ... leur
incomb[a]nt en vertu de la feuille de route, en coopération avec le
Quatuor, et de concrétiser la vision de deux Etats vivant côte à côte
dans la paix et la sécurité».

Ni ladite «feuille de route» ni la résolution 1515 (2003) ne contenaient de
disposition concernant explicitement la construction du mur, question
qui ne fut pas alors examinée par le Conseil de sécurité.

23. Dix-neuf jours plus tard, le 8 décembre 2003, la dixiéme session
extraordinaire d’urgence de l’Assemblée générale reprenait ses travaux, a
la suite d’une nouvelle demande présentée par le président du Groupe des
Etats arabes, au nom des Etats membres de la Ligue des Etats arabes, et
conformément à la résolution ES-10/13 (lettre du 1° décembre 2003,
adressée au président de l’Assemblée générale par le chargé d’affaires par

15
148 ÉDIFICATION D’UN MUR (AVIS CONSULTATIF)

intérim de la mission permanente du Koweït auprès de l'Organisation des
Nations Unies, doc. A/ES-10/249, 2 décembre 2003). C’est au cours de la
séance convoquée ce jour-là qu’a été adoptée la résolution ES-10/14 por-
tant demande du présent avis consultatif.

*

24. Ayant ainsi rappelé la chronologie des événements qui ont conduit
à l’adoption de la résolution ES-10/14, la Cour abordera maintenant les
questions de compétence soulevées en la présente espèce. Tout d’abord,
Israël a prétendu que, compte tenu du rôle actif joué par le Conseil de
sécurité à l’égard de la situation au Moyen-Orient, y compris la question
palestinienne, l’Assemblée générale, en demandant un avis consultatif sur
les conséquences juridiques de l'édification du mur dans le territoire
palestinien occupé, avait outrepassé la compétence que lui confère la
Charte.

25. La Cour a déjà indiqué que l’objet de la requête portant demande
du présent avis consultatif relevait de la compétence de l’Assemblée géné-
rale en vertu de la Charte (voir paragraphes 15 à 17 ci-dessus). Le para-
graphe 1 de l’article 12 de la Charte dispose toutefois que:

«Tant que le Conseil de sécurité remplit, à l'égard d’un différend
ou d’une situation quelconque, les fonctions qui lui sont attribuées
par la présente Charte, l’Assemblée générale ne doit faire aucune
recommandation sur ce différend ou cette situation, à moins que le
Conseil de sécurité ne le lui demande. »

Une requête pour avis consultatif ne constitue pas en soi une «recom-
mandation» de l’Assemblée générale «sur [un] différend ou [une] situa-
tion». Il a cependant été soutenu en l’espèce que l'adoption de la résolu-
tion ES-10/14 par l’Assemblée générale avait outrepassé la compétence de
celle-ci, en tant qu’elle n’était pas conforme à Particle 12. Aussi la Cour
juge-t-elle opportun d'examiner le sens qu’il convient de donner à cet
article, compte tenu des textes pertinents et de la pratique des Nations
Unies.

26. En vertu de l’article 24 de la Charte, le Conseil de sécurité a «la
responsabilité principale du maintien de la paix et de la sécurité interna-
tionales». Ainsi a-t-il à cet égard la faculté d'imposer aux Etats «l’obliga-
tion explicite de se conformer aux ordres qu'il peut émettre au titre du
chapitre VII» et, à cette fin, de «prescrire des mesures d’exécution par
une action coercitive» (Certaines dépenses des Nations Unies (article 17,
paragraphe 2 de la Charte), avis consultatif, C.I.J. Recueil 1962, p. 163).
La Cour relèvera toutefois que l’article 24 fait mention d’une compétence
principale, mais pas nécessairement exclusive. L'Assemblée générale a
par exemple le pouvoir, en vertu de l’article 14 de la Charte, de «recom-
mander les mesures propres à assurer l’ajustement pacifique» de diverses
situations {ibid }).

«[L]a seule restriction que l’article 14 impose à l’Assemblée géné-

16
149 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

rale est celle qui figure à l’article 12, c'est-à-dire que l’Assemblée ne
peut recommander de mesures tant que le Conseil de sécurité traite
de la même question, à moins que [celui-ci] ne le lui demande.»
(CLS. Recueil 1962, p. 163.)

27. S'agissant de la pratique de l'Organisation des Nations Unies,
l'Assemblée générale et le Conseil de sécurité interprétèrent et appli-
quèrent l’un et l’autre, dans un premier temps, l’article 12 comme faisant
obstacle à ce que l’Assemblée puisse formuler des recommandations sur
une question relative au maintien de la paix et de la sécurité internatio-
nales restant inscrite à l’ordre du jour du Conseil. Ainsi l’Assemblée refu-
sa-t-elle, durant sa quatrième session, de recommander certaines mesures
concernant la question indonésienne, au motif, entre autres, que le Conseil
demeurait saisi de la question (Documents officiels de la quatrième ses-
sion de l’Assemblée générale, Commission politique spéciale, comptes ren-
dus analytiques des séances, 27 septembre-7 décembre 1949, 56° séance,
3 décembre 1949, p. 361, par. 118). Le Conseil lui-même raya à plusieurs
reprises certains points de son ordre du jour afin de permettre à l’Assem-
blée de délibérer sur ceux-ci (par exemple, en ce qui concerne la question
espagnole (Procès-verbaux officiels du Conseil de sécurité, première
année: seconde série, n° 21, 79° séance, 4 novembre 1946, p. 498), certains
incidents à la frontière grecque (Procès-verbaux officiels du Conseil de
sécurité, deuxième année, n° 89, 202° séance, 15 septembre 1947, p. 2404-
2405) et Pile de Taïwan (Formose) (Procès-verbaux officiels du Conseil de
sécurité, cinquième année, n° 48, 506° séance, 29 septembre 1950, p. 5)).
Dans le cas de la République de Corée, le Conseil décida le 31 janvier
1951 de retirer le point pertinent de la liste des questions dont il était saisi
afin de permettre à l’Assemblée de délibérer à cet égard (Procès-verbaux
officiels du Conseil de sécurité, sixième année, S/PV.531, 531° séance,
31 janvier 1951, p. 11-12, par. 57).

Cette interprétation de l’article 12 devait cependant évoluer par la
suite. Ainsi l’Assemblée générale estima-t-elle pouvoir adopter des recom-
mandations sur la question du Congo en 1961 (résolutions 1955 (XV) et
1600 (XVI)) et sur celle des colonies portugaises en 1963 (résolution 1913
(XVIID), alors que ces questions étaient toujours inscrites à l’ordre du
jour du Conseil, sans que celui-ci eût adopté de résolutions récentes à leur
égard. En réponse à une question posée par le Pérou lors de la vingt-troi-
sième session de l’Assemblée générale, le conseiller juridique de l'Organi-
sation des Nations Unies confirma que l’Assemblée avait interprété les
mots «remplit ... les fonctions» employés à l’article 12 de la Charte
comme signifiant «remplit ... les fonctions en ce moment» (Assemblée
générale, vingt-troisième session, Troisième Commission, 1637° séance,
A/C.3/SR.1637, par. 9). De fait, la Cour relève l'existence d’une tendance
croissante à voir l'Assemblée générale et le Conseil de sécurité examiner
parallèlement une même question relative au maintien de la paix et de la
sécurité internationales (voir, par exemple, les cas de Chypre, de l'Afrique
du Sud, de l’Angola, de la Rhodésie du Sud et, plus récemment, de la

17
150 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF}

Bosnie-Herzégovine et de la Somalie). Il est souvent arrivé que, alors que
le Conseil de sécurité tendait à privilégier les aspects de ces questions tou-
chant à la paix et a la sécurité internationales, l’Assemblée générale les
envisage sous un angle plus large et en examine également les aspects
humanitaires, sociaux et économiques.

28. La Cour estime que la pratique acceptée de l’Assemblée générale,
telle qu’elle a évolué, est compatible avec le paragraphe | de l’article 12
de la Charte.

La Cour est en conséquence d’avis que l’Assemblée générale, en adop-
tant la résolution ES-10/14 portant demande d’un avis consultatif de la
Cour, n’a pas enfreint les dispositions du paragraphe 1 de l’article 12 de
la Charte. Elle conclut que, en présentant la demande d’avis consultatif,
l'Assemblée générale n’a pas outrepassé sa compétence.

29. Il a cependant été soutenu devant la Cour que la présente demande
d’avis consultatif ne satisfaisait pas aux conditions essentielles énoncées
dans la résolution 377 A (V), au titre de laquelle la dixième session extra-
ordinaire d'urgence a été convoquée et a poursuivi ses travaux. À ce pro-
pos, il a tout d’abord été affirmé que «[l]e Conseil de sécurité n’a jamais
été saisi d’un projet de résolution visant à ce qu’il demande lui-même un
avis consultatif à la Cour sur les questions aujourd’hui en cause»; le
Conseil n'ayant jamais été saisi de cette question précise, l’Assemblée
générale ne pouvait, selon cet argument, invoquer un quelconque défaut
d’action du Conseil pour soumettre une telle demande. II a ensuite été
prétendu que, en adoptant sa résolution 1515 (2003) approuvant la
«feuille de route» avant que l’Assemblée générale prenne sa résolution
ES-10/14, le Conseil de sécurité avait continué d’exercer sa responsabilité
en matière de maintien de la paix et de la sécurité internationales et que,
partant, l’Assemblée générale n’était pas en droit d’agir à sa place. La
régularité de la procédure suivie par la dixième session extraordinaire
d'urgence, en particulier le «caractère continu» de cette session, ainsi que
le fait qu'elle ait été convoquée pour débattre de la demande d’avis
consultatif au moment où l’Assemblée générale siégeait en session ordi-
naire ont également été contestés.

30. La Cour rappellera que, aux termes de la résolution 377 A (V):

«dans tout cas où paraît exister une menace contre la paix, une rup-
ture de la paix ou un acte d'agression et où, du fait que l’unanimité
n’a pas pu se réaliser parmi ses membres permanents, le Conseil de
sécurité manque à s'acquitter de sa responsabilité principale dans le
maintien de la paix et de la sécurité internationales, l’Assemblée
générale examinera immédiatement la question afin de faire aux
Membres les recommandations appropriées sur les mesures collec-
tives à prendre... ».

Pour que la procédure prévue par cette résolution puisse être enclenchée,
deux conditions doivent être remplies, à savoir, d’une part, que le Conseil
ait manqué à s'acquitter de sa responsabilité principale en matière de
maintien de la paix et de la sécurité internationales du fait du vote négatif

18
151 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

de l’un ou de plusieurs de ses membres permanents et que, d’autre part, la
situation soit de celles dans lesquelles paraît exister une menace contre la
paix, une rupture de la paix ou un acte d’agression. La Cour doit en
conséquence déterminer si ces conditions étaient effectivement remplies
lors de la convocation de la dixième session extraordinaire d'urgence de
l’Assemblée générale, en particulier lorsque celle-ci a décidé de demander
un avis consultatif à la Cour.

31. Au vu de la série d'événements décrits aux paragraphes 18 à 23 ci-
dessus, la Cour constate que, lorsque la dixième session extraordinaire
d’urgence fut convoquée en 1997, le Conseil s'était effectivement trouvé,
en raison du vote négatif d’un membre permanent, dans lincapacité de
prendre une décision concernant l’implantation de certaines colonies de
peuplement dans le territoire palestinien occupé et que, comme l'indique
la résolution ES-10/2 (voir paragraphe 19 ci-dessus), il existait une menace
à la paix et à la sécurité internationales.

La Cour constate en outre que la dixième session extraordinaire
d'urgence, convoquée à nouveau le 20 octobre 2003, le fut sur la même
base qu’en 1997 (voir les déclarations des représentants de la Palestine et
d'Israël, A/ES-10/PV.21, p. 2 et 5), après le rejet par le Conseil de sécu-
rité, le 14 octobre 2003, d’un projet de résolution portant sur la construc-
tion par Israël du mur dans le territoire palestinien occupé, du fait une
nouvelle fois du vote négatif d’un membre permanent. La Cour considère
que le Conseil de sécurité a là encore manqué à agir au sens de la résolu-
tion 377 A (V). Il ne semble pas à la Cour que la situation à cet égard ait
évolué entre le 20 octobre 2003 et le 8 décembre 2003, le Conseil de sécu-
rité n’ayant ni débattu de la construction du mur, ni adopté une quel-
conque résolution sur ce point. La Cour estime donc que, a la date du
8 décembre 2003, le Conseil n’était pas revenu sur le vote négatif du
14 octobre 2003. Il s'ensuit que, au cours de cette période, la dixième ses-
sion extraordinaire d’urgence a été dûment convoquée à nouveau et pou-
vait régulièrement, en vertu de la résolution 377 A (V), être saisie de la
question dont la Cour doit aujourd’hui connaitre.

32. La Cour relévera aussi qu’au cours de cette session extraordinaire
d’urgence l’Assemblée générale pouvait adopter toute résolution ayant
trait à la question pour laquelle avait été convoquée la session, et entrant
par ailleurs dans les compétences de l’Assemblée, y compris une résolu-
tion demandant un avis à la Cour. Qu'il n’ait pas été proposé au Conseil
de sécurité de solliciter un tel avis est sans pertinence à cet égard.

33. Abordant maintenant les autres irrégularités procédurales dont
serait entachée la dixième session extraordinaire d’urgence, la Cour ne
considère pas que le fait que cette session ait présenté un caractère
«continu» — ayant été convoquée en avril 1997 et convoquée à nouveau
onze fois depuis lors — ait quelque pertinence que ce soit en ce qui
concerne la validité de la demande de l’Assemblée générale. La Cour fait
observer à cet égard que la septième session extraordinaire d’urgence de
l'Assemblée générale, convoquée le 22 juillet 1980, fut, par la suite,
convoquée à nouveau à quatre reprises (les 20 avril, 25 juin, 16 août et

19
152 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

24 septembre 1982), sans que la validité des résolutions ou des décisions
adoptées par elle dans ce contexte ait jamais été contestée. La validité des
résolutions précédemment adoptées dans le cadre de la dixième session
extraordinaire d'urgence n’a pas davantage été contestée.

34. La Cour note aussi l’argument avancé par Israël selon lequel la
nouvelle convocation de la dixième session extraordinaire d’urgence était
inappropriée, une session ordinaire de l’Assemblée générale étant alors en
cours. Elle observe que, même si, à l’origine, il a pu ne pas sembler
approprié que l’Assemblée générale tienne simultanément une session
extraordinaire d'urgence et une session ordinaire, aucune règle constitu-
tionnelle de l'Organisation n’a été identifiée, dont la méconnaissance
aurait rendu nulie la résolution portant adoption de la demande d’avis
consultatif en l’espèce.

35. Enfin, la Cour relèvera que la dixième session extraordinaire
d'urgence a été convoquée conformément à l’alinéa b} de l'article 9 du
règlement intérieur de l’Assemblée générale, et que les séances pertinentes
ont été convoquées selon les règles en vigueur. Ainsi que la Cour l’a dit
dans son avis consultatif du 21 juin 1971 sur les Conséquences juridiques
pour les Etats de la présence continue de l'Afrique du Sud en Namibie
(Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
sécurité, une

«résolution émanant d’un organe des Nations Unies régulièrement
constitué, prise conformément à son règlement et déclarée adoptée
par son président, doit être présumée valable» (C_.LJ. Recueil 1971,
p. 22, par. 20).

La Cour ne voit aucune raison d’écarter cette présomption en l'espèce.

*

36. La Cour abordera à présent une autre question soulevée à l'égard
de sa compétence en l'espèce, à savoir que la demande d’avis consultatif
émanant de l’Assemblée générale ne porterait pas sur une «question juri-
dique» au sens du paragraphe 1 de l’article 96 de la Charte et du para-
graphe | de l’article 65 du Statut de la Cour. Il a été soutenu à cet égard
que, pour constituer une question juridique au sens des deux dispositions
susmentionnées, une question doit être raisonnablement précise, faute de
quoi elle ne saurait se prêter à une réponse de la Cour. S'agissant de la
demande formulée dans la présente procédure consultative, il a été fait
valoir qu'il n’était pas possible d'appréhender avec une certitude raison-
nable le sens juridique de la question posée à la Cour, et ce pour deux
raisons.

En premier lieu, il a été prétendu que la question concernant les
«conséquences» «en droit» de la construction du mur n’admettait que
deux interprétations possibles, et que chacune de ces interprétations

20
153 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

conduirait la Cour à adopter une ligne de conduite qu'elle ne saurait rete-
nir. La question posée pourrait tout d’abord être interprétée comme une
invitation faite à la Cour de constater Villicéité de la construction du mur,
puis de donner son avis sur les conséquences juridiques de cette illicéité.
Dans ce cas, a-t-il été soutenu, la Cour devrait refuser de répondre à la
question posée pour plusieurs raisons, certaines d’entre elles concernant
la compétence, et d’autres plutôt l'opportunité. S'agissant de la compé-
tence, il a été dit que, si l’Assemblée générale avait voulu obtenir l'avis de
la Cour sur la question particulièrement complexe et délicate de la licéité
de la construction du mur, elle aurait demandé expressément un avis à cet
effet (voir Echange des populations grecques et turques, avis consultatif,
1925, C.P.J.1. série B n° 10, p. 17). Il a été affirmé qu'une seconde inter-
prétation possible de la demande consisterait pour la Cour à présumer
illicite la construction du mur, pour ensuite se prononcer sur les consé-
quences juridiques de cette illicéité présumée. Dans cette hypothèse aussi,
la Cour devrait refuser de répondre à la question posée, puisque la
demande serait alors fondée sur un postulat contestable et qu'il serait
en tout état de cause impossible de se prononcer sur les conséquences
juridiques de cette illicéité sans avoir précisé la nature de cette der-
nière.

Il a été prétendu en second lieu que, en raison de son manque de clarté
et de son caractère abstrait, la question posée à la Cour ne serait pas de
nature «juridique». En particulier, il a été soutenu à cet égard que la
question ne précise pas si les conséquences juridiques que la Cour est
priée d’examiner concernent «l’Assemblée générale ou quelque autre
organe des Nations Unies», les «Etats Membres de l'Organisation des
Nations Unies», «Israël», la «Palestine» ou «certaines des entités préci-
tées, ou quelque autre entité».

37. En ce qui concerne le manque de clarté allégué des termes employés
dans la requête de l’Assemblée générale et son incidence sur la «nature
juridique» de la question soumise à la Cour, celle-ci observera tout
d’abord que cette question vise les conséquences juridiques d’une situa-
tion de fait donnée, compte tenu des règles et des principes du droit inter-
national, notamment de la convention de Genève relative à la protection
des personnes civiles en temps de guerre, du 12 août 1949 (ci-après
dénommée la «quatrième convention de Genève»), et des résolutions
consacrées à la question par le Conseil de sécurité et l’Assemblée géné-
rale. La question posée par l’Assemblée générale a donc, pour reprendre
les termes employés par la Cour dans son avis consultatif sur le Sahara
occidental, «été libell[ée] en termes juridiques et soulèv{e] des problèmes
de droit international»: elle est, par sa nature même, susceptible de rece-
voir une réponse fondée en droit; elle ne serait guère susceptible d’ailleurs
de recevoir une autre réponse. La Cour est d’avis que cette question a
bien un caractère juridique (voir Sahara occidental, avis consultatif,
CLS. Recueil 1975, p. 18, par. 15).

38. La Cour fera observer qu’un manque de clarté dans le libellé d’une
question ne saurait priver la Cour de sa compétence. Tout au plus, du fait

21
154 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

de ces incertitudes, la Cour devra-t-elle préciser l'interprétation à donner
à la question, ce qu'elle a souvent fait.

La Cour permanente et la Cour actuelle ont toutes deux fait observer
dans plusieurs affaires que le libellé d’une requête pour avis consultatif
n’explicitait pas suffisamment la question sur laquelle l’avis de la Cour
était demandé Unterprétation de l'accord gréco-ture du 1 décembre 1926
{protocole final, article IV), avis consultatif, 1928, C.P.J. I. série B n° 16
(I), p. 14-16) ou ne correspondait pas à la «véritable question juridique»
qui se posait ({nterprétation de l'accord du 25 mars 1951 entre l'OMS et
l'Egypte, avis consultatif, CI.J. Recueil 1980, p. 87-89, par. 34-36). Elle
a constaté dans une affaire que «la question soumise à la Cour, considé-
rée en elle-même, apparai[ssai]t à la fois mal posée et vague» (Demande
de réformation du jugement n° 273 du Tribunal administratif des Nations
Unies, avis consultatif, C.LJ. Recueil 1982, p. 348, par. 46).

De ce fait, la Cour a souvent été amenée à élargir, interpréter, voire
reformuler les questions qui lui étaient posées (voir les trois avis cités plus
haut; voir également Jaworzina, avis consultatif, 1923, C.P.J.I. série B
n° 8; Admissibilité de l'audition de pétitionnaires par le Comité du Sud-
Ouest africain, avis consultatif, C.1J. Recueil 1956, p. 25; Certaines
dépenses des Nations Unies (article 17, paragraphe 2, de la Charte), avis
consultatif, CL.J. Recueil 1962, p. 157-162).

Dans la présente espèce, la Cour n’aura à faire que ce qu’elle a souvent
fait par le passé, c’est-à-dire «déterminer les principes et règles existants,
les interpréter et les appliquer..., apportant ainsi à la question posée une
réponse fondée en droit» (Licéité de la menace ou de l'emploi d'armes
nucléaires, avis consultatif, C.LJ. Recueil 1996 (I), p. 234, par. 13).

39, En l'espèce, si l’Assemblée générale prie la Cour de dire «[qjuelles
sont en droit les conséquences» de la construction du mur, l'emploi de
ces termes implique nécessairement de déterminer si cette construction
viole ou non certaines règles et certains principes de droit international. Il
est donc clair que la Cour est tout d’abord invitée à déterminer si ces
règles et principes ont été violés et le demeurent du fait de la construction
du mur selon le tracé projeté.

40. La Cour ne considère pas que la nature prétendument abstraite de
la question qui lui est posée soulève un problème de compétence. Même
lorsque, dans l'affaire de la Licéité de la menace ou de l'emploi d'armes
nucléaires, cet aspect fut soulevé sous l’angle de l’opportunité judiciaire
plutôt que sous celui de la compétence, la Cour déclara que l’allégation
selon laquelle elle ne pourrait connaître d’une question posée en termes
abstraits n’était qu’«une pure affirmation dénuée de toute justification»,
et qu’elle pouvait «donner un avis consultatif sur toute question juri-
dique, abstraite ou non» (C.1.J. Recueil 1996 (I), p. 236, par. 15, citant les
affaires suivantes: Conditions de l'admission d'un Etat comme Membre
des Nations Unies (article 4 de la Charte), avis consultatif, 1948, C.LJ.
Recueil 1947-1948, p. 61; Effet de jugements du Tribunal administratif
des Nations Unies accordant indemnité, avis consultatif, CLJ. Recueil

22
155 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

1954, p. 51; et Conséquences juridiques pour les Etats de la présence
continue de |’ Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant
la résolution 276 (1970) du Conseil de sécurité, avis consultatif, C.J.
Recueil 1971, p. 27, par. 40). En tout état de cause, la Cour considère que
la question qui lui a été posée quant aux conséquences juridiques de la
construction du mur n’est pas de nature abstraite et que c’est en outre à
elle qu’il appartiendrait de déterminer à l’égard de qui ces conséquences
devraient être précisées.

41. La Cour ne saurait par ailleurs accepter le point de vue, également
avancé au cours de la procédure, selon lequel elle n’aurait pas compé-
tence en raison du caractère «politique» de la question posée. Ainsi qu’il
ressort à cet égard de sa jurisprudence constante, la Cour estime que le
fait qu’une question juridique présente également des aspects politiques,

«comme c’est, par la nature des choses, le cas de bon nombre de
questions qui viennent a se poser dans la vie internationale, ne suffit
pas a la priver de son caractére de «question juridique» et a «enlever
4 la Cour une compétence qui lui est expressément conférée par son
Statut» (Demande de réformation du jugement n° 158 du Tribunal
administratif des Nations Unies, avis consultatif, C.LJ. Recueil 1973,
p. 172, par. 14). Quels que soient les aspects politiques de la question
posée, la Cour ne saurait refuser un caractère juridique à une ques-
tion qui l'invite à s'acquitter d’une tâche essentiellement judiciaire, à
savoir l'appréciation de la licéité de la conduite éventuelle d'Etats au
regard des obligations que le droit international leur impose (voir
Conditions de l'admission d'un Etat comme Membre des Nations
Unies (article 4 de la Charte), avis consultatif, 1948, C.LJ. Recueil
1947-1948, p. 61-62; Compétence de l'Assemblée générale pour
l'admission d'un Etat aux Nations Unies, avis consultatif, CLS.
Recueil 1950, p. 6-7; Certaines dépenses des Nations Unies (ar-
ticle 17, paragraphe 2, de la Charte), avis consultatif, CIJ.
Recueil 1962, p. 155).» (Licéité de la menace ou de l'emploi d'armes
nucléaires, avis consultatif, C.LJ. Recueil 1996 (1), p. 234, par. 13.)

Dans son avis concernant l’nterprétation de l'accord du 25 mars 1951
entre l'OMS et l'Egypte, la Cour a même souligné que

«lorsque des considérations politiques jouent un rôle marquant il
peut être particulièrement nécessaire à une organisation internatio-
nale d'obtenir un avis consultatif de la Cour sur les principes juri-
diques applicables à la matière en discussion...» (C.LJ. Recueil 1980,
p. 87, par. 33).

La Cour a en outre affirmé, dans son avis sur la Licéité de la menace ou
de l'emploi d'armes nucléaires, que

«la nature politique des mobiles qui auraient inspiré la requête et les
implications politiques que pourrait avoir l'avis donné sont sans per-
tinence au regard de l’établissement de sa compétence pour donner
un tel avis» (C.LJ. Recueil 1996 (1), p. 234, par. 13).

23
156 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

La Cour estime qu’il n'existe en Pespéce aucun élément susceptible de
l’amener à conclure différemment.

*

42. La Cour en conséquence a compétence pour donner l'avis consul-
tatif demandé par la résolution ES-10/14 de l’Assemblée générale.

* x

43. Il a cependant été soutenu au cours de la procédure que la Cour
devrait refuser d’exercer sa compétence en raison de la présence, dans la
requête de l’Assemblée générale, d’un certain nombre d’éléments qui ren-
draient Pexercice par la Cour de sa compétence malvenu et étranger a sa
fonction judiciaire.

44. La Cour a maintes fois eu par le passé l’occasion de rappeler que le
paragraphe | de l’article 65 de son Statut, selon lequel «[Ha Cour peut
donner un avis consultatif...» (les italiques sont de la Cour), devait être
interprété comme reconnaissant a la Cour le pouvoir discrétionnaire de
refuser de donner un avis consultatif méme lorsque les conditions pour
qu’elle soit compétente sont remplies (Licéité de la menace ou de l'emploi
d'armes nucléaires, avis consultatif, C.LJ. Recueil 1996 (1), p. 234-235,
par. 14). La Cour n’en garde pas moins présent à l’esprit que sa réponse
à une demande d’avis consultatif «constitue [sa] participation ... à l’ac-
tion de l'Organisation et [que], en principe, elle ne devrait pas être refu-
ste» (Interprétation des traités de paix conclus avec la Bulgarie, la Hon-
grie et la Roumanie, première phase, avis consultatif, C.L.J. Recueil 1950,
p. 71; voir également, par exemple, Différend relatif à Pimmunité de juri-
diction d'un rapporteur spécial de la Commission des droits de l'homme,
avis consultatif, C.J. Recueil 1999 (1), p. 78-79, par. 29). Compte tenu
de ses responsabilités en tant qu’« organe judiciaire principal des Nations
Unies» (article 92 de la Charte), la Cour ne devrait pas en principe refu-
ser de donner un avis consultatif. Conformément à la jurisprudence cons-
tante de la Cour, il faudrait des «raisons décisives» pour l’amener à
opposer un tel refus (Certaines dépenses des Nations Unies (article 17,
paragraphe 2, de la Charte), avis consultatif, C.J. Recueil 1962, p. 155;
voir également, par exemple, Différend relatif à l immunité de juridiction
d'un rapporteur spécial de la Commission des droits de l'homme, avis
consultatif, C.LJ. Recueil 1999 (1), p. 78-79, par. 29).

La Cour actuelle n’a jamais, dans l'exercice de ce pouvoir discrétion-
naire, refusé de répondre à une demande d’avis consultatif. La décision
de ne pas donner l’avis consultatif que sollicitait l'Organisation mondiale
de la Santé sur la Licéité de l'utilisation des armes nucléaires par un Etat
dans un conflit armé a été fondée sur le défaut de compétence de la Cour,
et non sur des considérations touchant à l'opportunité judiciaire (voir
C1.J. Recueil 1996 (1), p. 235, par. 14). La devanciére de la Cour, la
Cour permanente de Justice internationale, estima une seule fois ne pas

24
157 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

devoir répondre à la question qui lui avait été posée { Statut de la Carélie
orientale, avis consultatif, 1923, C.P.J.L série B n° 5), mais cela en rai-
son des

«circonstances toutes particulières de l'espèce, à savoir, notamment,
[du fait] que cette question concernait directement un différend déjà
né auquel était partie un Etat qui n’avait pas adhéré au Statut de la
Cour permanente, n’était pas membre de la Société des Nations,
s’opposait à la procédure et refusait d’y prendre part de quelque
manière que ce [füt]» (Licéité de la menace ou de l'emploi d'armes
nucléaires, avis consultatif, C.J. Recueil 1996 (1), p. 235-236,
par. 14).

45. Ces considérations ne dispensent pas la Cour de l’obligation de
s'assurer, chaque fois qu’elle est saisie d’une demande d’avis, de l’oppor-
tunité d’exercer sa fonction judiciaire, sur la base du critère des «raisons
décisives» tel que rappelé ci-dessus. La Cour examinera donc en détail, et
à la lumière de sa jurisprudence, chacun des arguments qui lui a été pré-
senté à cet égard.

*

46. Selon le premier de ces arguments, la Cour ne devrait pas exercer
sa compétence en l’espéce, au motif que la demande concernerait un dif-
férend entre Israël et la Palestine à l’égard duquel Israël n’a pas accepté la
juridiction de la Cour. Ainsi, l’objet de la question posée par l’Assemblée
générale ferait «partie intégrante du différend israélo-palestinien plus
large qui concerne des questions liées au terrorisme, à la sécurité, aux
frontières, aux colonies de peuplement, à Jérusalem et à d’autres ques-
tions connexes». Israél a insisté sur le fait qu’il n’avait jamais consenti à
voir ce différend plus large tranché par la Cour ou dans le cadre de tout
autre mode de règlement obligatoire; il affirme au contraire que les
parties ont convenu à plusieurs reprises que ces questions devaient être
réglées par la voie de la négociation, le recours à l’arbitrage étant envi-
sageable en cas d'accord. Il est donc soutenu que la Cour devrait refuser
de donner lavis qui lui est demandé, en s'appuyant notamment sur le
précédent constitué par la décision de la Cour permanente de Justice
internationale relative au Statut de la Carélie orientale.

47. La Cour relève que labsence de consentement à la juridiction
contentieuse de la Cour de la part des Etats intéressés est sans effet sur la
compétence qu’a celle-ci de donner un avis consultatif, Dans un avis
consultatif de 1950, la Cour a expliqué que:

«Le consentement des Etats parties à un différend est le fonde-
ment de la juridiction de la Cour en matière contentieuse. Il en est
autrement en matière d’avis, alors même que la demande d’avis a
trait à une question juridique actuellement pendante entre Etats. La
réponse de la Cour n’a qu'un caractère consultatif: comme telle, elle
ne saurait avoir d'effet obligatoire. Il en résulte qu'aucun Etat,

25
158 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

Membre ou non membre des Nations Unies, n’a qualité pour empé-
cher que soit donné suite à une demande d’avis dont les Nations
Unies, pour s’éclairer dans leur action propre, auraient reconnu
l'opportunité. L'avis est donné par la Cour non aux Etats, mais à
Porgane habilité pour le lui demander; la réponse constitue une par-
ticipation de la Cour, elle-même «organe des Nations Unies», à l’ac-
tion de l'Organisation et, en principe, elle ne devrait pas être refu-
sée.» ({nterprétation des traités de paix conclus avec la Bulgarie, la
Hongrie et la Roumanie, première phase, C.I.J. Recueil 1950, p. 71;
voir également Sahara occidental, C1J. Recueil 1975, p. 24, par. 31.)

Il en résulte que, dans cette affaire, la Cour n’a pas refusé de répondre a
la demande d'avis consultatif au motif que, dans les circonstances en
question, elle n’aurait pas eu compétence pour ce faire. Elle a toutefois
examiné l'opposition marquée par certains Etats intéressés à la requête
émanant de l’Assemblée générale sous l’angle de l'opportunité judiciaire.
Commentant sa décision de 1950, la Cour a expliqué dans son avis
consultatif sur le Sahara occidental qu’elle avait «ainsi reconnu que le
défaut de consentement pourrait l’amener à ne pas émettre d’avis si, dans
les circonstances d’une espèce donnée, des considérations tenant à son
caractère judiciaire imposaient un refus de répondre». Et la Cour de
poursuivre:

«le défaut de consentement d’un Etat intéressé peut, dans certaines
circonstances, rendre le prononcé d’un avis consultatif incompatible
avec le caractère judiciaire de la Cour. Tel serait le cas si les faits
montraient qu’accepter de répondre aurait pour effet de tourner le
principe selon lequel un Etat n’est pas tenu de soumettre un diffé-
rend au règlement judiciaire s’il n’est pas consentant.» (Sahara occi-
dental, C.LJ. Recueil 1975, p. 25, par. 32-33.)

Appliquant le principe ainsi libellé à la demande relative au Sahara occi-
dental, la Cour constata qu’existait certes une controverse juridique, mais
une controverse qui avait surgi lors des débats de l’Assemblée générale et
au sujet de problèmes traités par celle-ci. Cette controverse n'était pas née
indépendamment, dans le cadre de relations bilatérales (ibid, p. 25,
par. 34).

48. S'agissant de la requête pour avis consultatif dont elle est saisie, la
Cour prend acte du fait qu'Israël et la Palestine ont exprimé des vues
radicalement opposées sur les conséquences juridiques de l'édification du
mur par Israël, sur lesquelles la Cour a été priée de se prononcer. Tou-
tefois, ainsi que la Cour l’a elle-même noté, «[p]resque toutes les procé-
dures consultatives ont été marquées par des divergences de vues» (Consé-
quences juridiques pour les Etats de la présence continue de [ Afrique du
Sud en Namibie ( Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité, avis consultatif, C.J. Recueil 1971, p. 24, par. 34).

49. En outre, la Cour n’estime pas que la question qui fait l’objet de la

26
159 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

requête de l’Assemblée générale puisse être considérée seulement comme
une question bilatérale entre Israël et la Palestine. Compte tenu des pou-
voirs et responsabilités de l'Organisation des Nations Unies à l'égard des
questions se rattachant au maintien de la paix et de la sécurité interna-
tionales, la Cour est d’avis que la construction du mur doit être regardée
comme intéressant directement l'Organisation des Nations Unies. La res-
ponsabilité de l'Organisation à cet égard trouve également son origine
dans le mandat et dans la résolution relative au plan de partage de la
Palestine (voir paragraphes 70 et 71 ci-après). Cette responsabilité a été
décrite par l’Assemblée générale comme «une responsabilité permanente
à assumer en ce qui concerne la question de Palestine jusqu’à ce qu’elle
soit réglée sous tous ses aspects de manière satisfaisante et dans le respect
de la légitimité internationale» (résolution 57/107 de l’Assemblée géné-
rale, en date du 3 décembre 2002). Dans le cadre institutionnel de l’Orga-
nisation, cette responsabilité s’est concrétisée par l’adoption de nom-
breuses résolutions du Conseil de sécurité et de l’Assemblée générale,
ainsi que par la création de plusieurs organes subsidiaires spécifiquement
établis pour œuvrer à la réalisation des droits inaliénables du peuple
palestinien.

50. L'objet de la requête dont la Cour est saisie est d’obtenir de celle-ci
un avis que l’Assemblée générale estime utile pour exercer comme il
convient ses fonctions. L’avis est demandé à l'égard d’une question qui
intéresse tout particulièrement les Nations Unies, et qui s'inscrit dans un
cadre bien plus large que celui d’un différend bilatéral. Dans ces condi-
tions, la Cour estime que rendre un avis n’aurait pas pour effet de tourner
le principe du consentement au règlement judiciaire et qu’elle ne saurait
dès lors, dans l’exercice de son pouvoir discrétionnaire, refuser de donner
un avis pour ce motif.

*

51. La Cour passera maintenant à un autre argument avancé au cours
de la présente procédure pour étayer la thése selon laquelle elle devrait
refuser d’exercer sa compétence. Certains participants ont soutenu qu’un
avis consultatif de la Cour sur la licéité du mur et les conséquences juri-
diques de son édification pourrait faire obstacle 4 un réglement politique
négocié du conflit israélo-palestinien. En particulier, selon cette thése, une
telle opinion pourrait porter atteinte a la «feuille de route» (voir para-
graphe 22 ci-dessus}, qui prescrit à Israël et à la Palestine le respect d’un
certain nombre d’obligations au cours des différentes phases qui y sont
prévues. I] a été affirmé que l'avis demandé pourrait compliquer les négo-
ciations envisagées dans la «feuille de route» et que la Cour devrait en
conséquence exercer son pouvoir discrétionnaire et refuser de répondre à
la question qui lui a été posée.

La Cour a déjà été appelée à examiner des arguments analogues plu-
sieurs fois par le passé. Ainsi, dans son avis consultatif sur la Licéité de la
menace ou de l'emploi d'armes nucléaires, la Cour a-t-elle déclaré:

27
160 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

«lla... été soutenu qu’une réponse de la Cour en l’espèce pourrait
être préjudiciable aux négociations sur le désarmement et serait, en
conséquence, contraire à l'intérêt de l'Organisation des Nations
Unies. La Cour sait que, quelles que soient les conclusions aux-
quelles elle pourrait parvenir dans l’avis qu’elle donnerait, ces
conclusions seraient pertinentes au regard du débat qui se pour-
suit à l’Assemblée générale, et apporteraient dans les négociations
sur la question un élément supplémentaire. Mais, au-delà de cette
constatation, l’effet qu’aurait cet avis est une question d’apprécia-
tion. Des opinions contraires ont été exposées devant la Cour et il n’est
pas de critère évident qui permettrait à celle-ci de donner la préfé-
rence à une position plutôt qu’à une autre.» (CEJ. Recueil 1996 (I),
p. 237, par. 17; voir également Sahara occidental, C.J. Recueil
1975, p. 37, par. 73.)

52. Un participant à la présente procédure a dit que la Cour, si elle
devait répondre à la requête, devrait en tout cas garder présents à l’esprit

«deux aspects essentiels du processus de paix: le principe fondamen-
tal selon lequel les questions relatives au statut définitif doivent être
résolues par la négociation; et le fait que le processus de paix ne
pourra aboutir que si, pendant la période intérimaire, les parties
s’acquittent de leurs responsabilités en matière de sécurité».

53. La Cour n’ignore pas que la «feuille de route», entérinée par le
Conseil de sécurité dans sa résolution 1515 (2003) (voir paragraphe 22
ci-dessus), constitue un cadre de négociation visant au règlement du
conflit israélo-palestinien. L'influence que l’avis de la Cour pourrait avoir
sur ces négociations n'apparaît cependant pas de façon évidente: les par-
ticipants à la présente procédure ont exprimé à cet égard des vues diver-
gentes. La Cour ne saurait considérer ce facteur comme une raison déci-
sive de refuser d’exercer sa compétence.

54. Certains participants ont par ailleurs affirmé devant la Cour que la
question de {a construction du mur n’était qu’un aspect du conflit israléo-
palestinien, à l'examen duquel la présente procédure ne saurait servir de
cadre approprié. Toutefois, la Cour estime que cela ne saurait justifier
qu’elle refuse de répondre à la question posée. La Cour est certes cons-
ciente que la question du mur fait partie d’un ensemble, et elle prendrait
soigneusement en considération cette circonstance dans tout avis qu’elle
pourrait rendre. En même temps, la question que l’Assemblée générale a
choisi de lui soumettre pour avis est limitée aux conséquences juridiques
de la construction du mur, et la Cour ne tiendrait compte d’autres élé-
ments que dans la mesure où ceux-ci seraient nécessaires aux fins de l’exa-
men de cette question.

%

55. Plusieurs participants à la procédure ont encore soutenu que la

28
161 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

Cour devrait refuser d'exercer sa compétence parce qu’elle ne dispose pas
des faits et des éléments de preuve nécessaires pour lui permettre de for-
muler des conclusions. Israël a en particulier fait valoir, en se référant à
Pavis consultatif relatif a l’Interprétation des traités de paix conclus avec
la Bulgarie, la Hongrie et la Roumanie, que la Cour ne saurait donner un
avis sur des questions soulevant des points de fait qui ne peuvent être
éclaircis que contradictoirement. Selon Israël, si la Cour décidait de don-
ner l’avis demandé, elle en serait réduite à des conjectures sur des faits
essentiels et à des hypothèses sur des arguments de droit. Israël a précisé
que la Cour ne pourrait se prononcer sur les conséquences juridiques de
l'édification du mur sans examiner, d’une part, la nature et la portée des
menaces pour la sécurité auxquelles le mur entend répondre, ainsi que
l'efficacité de cette réponse, et, d’autre part, l'effet de la construction du
mur pour les Palestiniens. Cette tâche, qui serait déjà difficile dans une
affaire contentieuse, serait encore plus complexe dans une procédure
consultative, d’autant qu’Israél serait seul à posséder une grande partie
des renseignements nécessaires et qu’il a indiqué avoir choisi de ne pas
traiter du fond. Israël a conclu que la Cour, face à des questions de fait
impossibles à éclaircir dans la présente procédure, devrait user de son
pouvoir discrétionnaire et refuser de donner suite à la demande d’avis
consultatif.

56. La Cour fera observer que la question de savoir si les éléments de
preuve dont elle dispose sont suffisants pour donner un avis consultatif
doit être tranchée dans chaque cas particulier. Dans son avis relatif à
l'Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et
la Roumanie (C.LJ. Recueil 1950, p. 72), et de nouveau dans son avis
relatif au Sahara occidental, la Cour a bien indiqué que ce qui était déci-
sif dans ces circonstances était de savoir

«si la Cour dispose de renseignements et d'éléments de preuve suffi-
sants pour être à même de porter un jugement sur toute question de
fait contestée et qu'il lui faudrait établir pour se prononcer d’une
manière conforme à son caractère judiciaire» (Sahara occidental,
CL J. Recueil 1975, p. 28-29, par. 46).

Ainsi, par exemple, dans la procédure concernant le Sratut de la Carélie
orientale, la Cour permanente de Justice internationale a décidé de refu-
ser de donner un avis, entre autres, parce que la question posée «soule-
vait des points de fait qui ne pouvaient être éclaircis que contradictoire-
ment» ({nterprétation des traités de paix conclus avec la Bulgarie, la
Hongrie et la Roumanie, C.I.J. Recueil 1950, p. 72; voir Statut de la
Carélie orientale, C.P.J.I série B n° 5, p. 28). En revanche, dans l’avis sur
le Sahara occidental, la Cour a noté qu’elle avait reçu une très abondante
documentation permettant d'établir les faits pertinents (CJ. Recueil
1975, p. 29, par. 47).

57. En l'espèce, la Cour a à sa disposition le rapport du Secrétaire
général, ainsi qu’un dossier volumineux soumis par celui-ci à la Cour, qui
contient des informations détaillées non seulement quant au tracé du mur

29
162 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

mais aussi quant aux conséquences humanitaires et socio-économiques
de celui-ci sur la population palestinienne. Le dossier inclut de nombreux
rapports fondés sur des visites effectuées sur le terrain par des rappor-
teurs spéciaux et des organes compétents des Nations Unies. Le Secré-
taire général a par ailleurs soumis à la Cour un exposé écrit complétant
les informations fournies dans son rapport, aux fins de mettre celui-ci à
jour. Nombre d’autres participants ont en outre présenté à la Cour des
exposés écrits qui renferment des informations pertinentes pour une
réponse à la question posée par l’Assemblée générale. La Cour relève en
particulier que l'exposé écrit d'Israël, bien que se limitant aux questions
de compétence et d'opportunité judiciaire, comporte des observations
concernant d’autres sujets, y compris les préoccupations d’Israël en
matière de sécurité, et est accompagné d’annexes correspondantes; de
nombreux autres documents émanant du Gouvernement israélien et
concernant ces mêmes sujets sont dans le domaine public.

58. La Cour estime qu'elle dispose de renseignements et d’éléments de
preuve suffisants pour lui permettre de donner Pavis consultatif demandé
par l’Assemblée générale. La circonstance que d’autres pourraient éva-
luer et interpréter ces faits de manière subjective ou politique ne saurait
au demeurant constituer un motif pour qu’une cour de justice s’abstienne
d’assumer sa tâche judiciaire. Il n’y a donc pas, en l'espèce, insuffisance
d'éléments d’information qui constituerait une raison décisive pour la
Cour de refuser de donner l’avis sollicité.

*

59. Dans leurs exposés écrits, certains participants ont également avancé
l’argument selon lequel la Cour devrait refuser de donner l’avis consultatif
demandé sur les conséquences juridiques de l'édification du mur, parce
que pareil avis consultatif ne serait d’aucune utilité. Ils ont soutenu que les
avis consultatifs de la Cour seraient à considérer comme un moyen devant
permettre à un organe ou à une institution, qui a besoin pour ses activités
futures qu’un point de droit soit élucidé, d’obtenir ladite élucidation.
Dans le cas d'espèce, est-il encore soutenu, l’Assemblée générale n’aurait
pas besoin d’un tel avis de la Cour, parce qu’elle a déjà déclaré la cons-
truction du mur illégale, qu'elle a déjà déterminé les conséquences juri-
diques de cette construction en exigeant qu'Israël l’arrête et revienne sur le
projet, et parce que, en outre, l’Assemblée générale n’a jamais fait claire-
ment connaître ce qu’elle entendait faire de l’avis demandé.

60. Comme il ressort de la jurisprudence de la Cour, les avis consultatifs
servent à fournir aux organes qui les sollicitent les éléments de caractère
juridique qui leur sont nécessaires dans le cadre de leurs activités. Dans son
avis sur les Réserves à la convention pour la prévention et la répression du
crime de génocide, la Cour a observé: «L’objet de la présente demande
d’avis est d'éclairer les Nations Unies dans leur action propre.» (C.LJ.
Recueil 1951, p. 19.) De la même manière, dans son avis sur les Consé-
quences juridiques pour les Etats de la présence continue de I’ Afrique du Sud

30
163 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, la Cour a rappelé qu’«fill s’agi[ssait] d’une requête pré-
sentée par un organe des Nations Unies, à propos de ses propres décisions,
en vue d’obtenir de la Cour un avis juridique sur les conséquences et les
incidences de ces décisions» (C.LJ. Recueil 1971, p. 24, par. 32). En une
autre occasion, la Cour a déclaré que l’avis consultatif qui lui était demandé
«fournirafit] à l’Assemblée générale des éléments de caractère juridique qui
lui ser[aient] utiles quand elle traitera[it] à nouveau de la décolonisation du
Sahara occidental» (Sahara occidental, CI.J. Recueil 1975, p. 37, par. 72).
61. Quant a l’argument selon lequel l’Assemblée générale n’a pas fait
connaître clairement quel usage elle entendait faire d’un avis consultatif
sur le mur, la Cour rappellera ce qu’elle a déclaré dans son avis consul-
tatif sur la Licéité de la menace ou de l'emploi d'armes nucléaires, une
déclaration qui est également pertinente en la présente espèce:

«Certains Etats ont observé que l’Assemblée générale n’a pas
expliqué à la Cour à quelles fins précises elle sollicitait l’avis consul-
tatif. Toutefois, il n'appartient pas à la Cour de prétendre décider si
l’Assemblée a ou non besoin d’un avis consultatif pour s'acquitter de
ses fonctions. L'Assemblée générale est habilitée à décider elle-même
de Putilité d’un avis au regard de ses besoins propres.» (C.LJ.
Recueil 1996 (I), p. 237, par. 16.)

62. Il s’ensuit que la Cour ne saurait refuser de répondre à la question
posée au motif que son avis ne serait d’aucune utilité. La Cour ne peut
substituer sa propre appréciation de l'utilité de l’avis demandé à celle de
l'organe qui le sollicite, en l’occurrence l’Assemblée générale. En outre, et
en tout état de cause, la Cour estime que l’Assemblée générale n’a pas
encore procédé à la détermination de toutes les conséquences possibles de
sa propre résolution. La tâche de la Cour consisterait à déterminer
l’ensemble des conséquences juridiques de l'édification du mur, alors que
l'Assemblée générale — et le Conseil de sécurité — pourrait ensuite tirer
des conclusions de ces déterminations de la Cour.

*

63. Enfin, la Cour examinera un autre argument avancé en ce qui
concerne l’opportunité de donner un avis consultatif en l’espéce. Israël a
soutenu que la Palestine, compte tenu de la responsabilité qui est la
sienne dans les actes de violence auxquels le mur vise à parer, commis
contre Israël et sa population, ne saurait demander à la Cour de remédier
à une situation résultant de ses propres actes illicites. A ce propos, Israël
a invoqué la maxime nullus commodum capere potest de sua injuria pro-
pria, qu'il considère comme aussi pertinente dans une procédure consul-
tative que dans une affaire contentieuse. Dès lors, conclut Israël, la bonne
foi et le principe des «mains propres» constituent une raison décisive qui
devrait conduire la Cour à refuser d’accéder à la demande de l’Assemblée
générale.

31
164 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

64. De l'avis de la Cour, cet argument est dénué de pertinence. Comme
cela a déjà été souligné précédemment, c’est l’Assemblée générale qui a
sollicité un avis consultatif, et un tel avis serait donné à l’Assemblée géné-
rale et non à un Etat ou une entité déterminés.

x Ox

65. A la lumiére de ce qui précéde, la Cour conclut non seulement
qu’elle a compétence pour donner un avis sur la question qui lui a été
posée par l’Assemblée générale (voir paragraphe 42 ci-dessus), mais
encore qu'il n'existe aucune raison décisive pour qu’elle use de son pou-
voir discrétionnaire de ne pas donner cet avis.

*
* *

66. La Cour abordera maintenant l’examen de la question qui lui a été
adressée par l’Assemblée générale par résolution ES-10/14. Il est rappelé
que cette question est la suivante:

«Quelles sont en droit les conséquences de l’édification du mur
qu'israël, puissance occupante, est en train de construire dans le ter-
ritoire palestinien occupé, y compris à l’intérieur et sur le pourtour
de Jérusalem-Est, selon ce qui est exposé dans le rapport du Secré-
taire général, compte tenu des règles et des principes du droit inter-
national, notamment la quatrième convention de Genève de 1949 et
les résolutions consacrées à la question par le Conseil de sécurité et
l’Assemblée générale?»

67. Comme la Cour l’expliquera au paragraphe 82 ci-après, le «mur»
en question est un ouvrage complexe, de sorte que ce terme ne peut être
entendu dans son sens physique strict. Toutefois, les autres termes utilisés
par Israël («clôture») ou par le Secrétaire général («barrière»), pris dans
leur acception physique, ne sont pas plus exacts. De ce fait, dans le pré-
sent avis, la Cour a choisi d’user de la terminologie employée par l’Assem-
blée générale.

La Cour relèvera par ailleurs que la requête de l’Assemblée générale a
trait aux conséquences juridiques de l'édification du mur «dans le terri-
toire palestinien occupé, y compris à l’intérieur et sur le pourtour de Jéru-
salem-Est». Comme la Cour l’expliquera également plus loin (voir para-
graphes 79 à 84 ci-après), certaines parties de l’ouvrage sont en cours de
construction, ou leur construction est prévue, sur le territoire même
d'Israël; la Cour ne considère pas qu’elle a à examiner les conséquences
juridiques de la construction de telles parties du mur.

68. La question posée par l’Assemblée générale porte sur les consé-
quences juridiques de l'édification du mur dans le territoire palestinien
occupé. Toutefois, en vue de préciser ces conséquences à l'intention de
PAssemblée générale, la Cour doit au préalable déterminer si l'édification
de ce mur est ou non contraire au droit international (voir paragraphe 39

32
165 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

ci-dessus). Elle procédera donc à cette détermination avant de traiter des
conséquences de la construction.

69. Pour ce faire, la Cour effectuera tout d’abord une brève analyse du
statut du territoire en cause, puis décrira les ouvrages construits ou en
cours de construction sur ce territoire. Elle indiquera ensuite quel est le
droit applicable, avant de rechercher si celui-ci a été méconnu.

* *#

70. La Palestine avait fait partie de l’Empire ottoman. A l'issue de la
première guerre mondiale, un mandat «A» pour la Palestine fut confié à
la Grande-Bretagne par la Société des Nations en application du para-
graphe 4 de l’article 22 du Pacte, qui disposait que

«{ejertaines communautés, qui appartenaient autrefois à l’Empire
ottoman, ont atteint un degré de développement tel que leur exis-
tence comme nations indépendantes peut être reconnue provisoire-
ment, à la condition que les conseils et l’aide d’un mandataire
guident leur administration jusqu’au moment où elles seront ca-
pables de se conduire seules ».

La Cour rappellera ce qu’elle avait relevé dans son avis consultatif sur
le Statut international du Sud-Ouest africain, alors qu'elle s’exprimait de
manière générale sur les mandats, à savoir que «[lle Mandat a été créé,
dans l'intérêt des habitants du Territoire et de l'humanité en général,
comme une institution internationale à laquelle était assigné un but inter-
national: une mission sacrée de civilisation» (C.J. Recueil 1950, p. 132).
Elle avait également constaté à cet égard que «deux principes furent
considérés comme étant d’importance primordiale: celui de la non-
annexion et celui qui proclamait que le bien-être et le développement de
ces peuples [qui n'étaient pas encore capables de se gouverner eux-
mêmes] formaient «une mission sacrée de civilisation»» (ibid., p. 131).

Les limites territoriales du mandat pour la Palestine furent fixées par
divers instruments, notamment, en ce qui concerne sa frontière orientale,
par un mémorandum britannique du 16 septembre 1922 et un traité
anglo-transjordanien du 20 février 1928.

71. En 1947, le Royaume-Uni fit connaître son intention de procéder à
l'évacuation complète du territoire sous mandat pour le 1 août 1948,
date qui fut par la suite avancée au 15 mai 1948. Dans l'intervalle,
l’Assemblée générale des Nations Unies avait adopté le 29 novembre
1947 une résolution 181 (II) sur le gouvernement futur de la Palestine,
résolution qui «/rjJecommande au Royaume-Uni ... ainsi qu’à tous les
autres Membres de l'Organisation des Nations Unies, l'adoption et la
mise à exécution ... du plan de partage» du territoire, prévu dans la réso-
lution, entre deux Etats indépendants, l’un arabe, l’autre juif, ainsi que la
mise sur pied d’un régime international particulier pour la ville de Jéru-
salem. La population arabe de Palestine et les Etats arabes rejetèrent ce

33
166 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

plan qu'ils estimaient déséquilibré; Israël proclama son indépendance le
14 mai 1948 en vertu de la résolution de l'Assemblée générale; un conflit
armé éclata alors entre Israël et plusieurs Etats arabes et le plan de par-
tage ne fut pas appliqué.

72. Par résolution 62 (1948) du 16 novembre 1948, le Conseil de sécurité
décida qu’«il sera[it] conclu un armistice dans tous les secteurs de la Pales-
tine» et invita les parties directement impliquées dans le conflit à rechercher
un accord à cette fin. Conformément à cette décision, des conventions géné-
tales d’armistice furent conclues en 1949 entre Israël et les Etats voisins
grâce à la médiation des Nations Unies. Une telle convention fut en parti-
culier signée à Rhodes le 3 avril 1949 entre fsraël et la Jordanie. Les ar-
ticles V et VI de cette convention fixaient la ligne de démarcation de l’armis-
tice entre les forces israéliennes et les forces arabes (ligne souvent appelée
par la suite « Ligne verte» du fait de la couleur retenue pour la tracer sur les
cartes, et qui sera ainsi dénommée ci-après). Il était précisé au paragraphe 2
de l’article III qu’«[alucun élément des forces militaires ou paramilitaires ...
de l’une ou l’autre partie ... ne franchiralit}, pour quelque motif que ce soit,
la ligne de démarcation...». Il était convenu au paragraphe 8 de l’article VI
que ces dispositions ne seraient pas «interprétées comme préjugeant en
aucune façon un règlement ... définitif entre les parties». En outre, 1] était
précisé que «[l]a ligne de démarcation de l’armistice définie aux articles V
et VI de la ... convention [était] acceptée par les parties sans préjudice de
règlements territoriaux ultérieurs, du tracé des frontières ou des revendica-
tions de chacune des parties à ce sujet». La ligne de démarcation était sus-
ceptible de subir des ajustements par accord entre les parties.

73. Lors du conflit armé de 1967, les forces armées israéliennes occu-
pérent l’ensemble des territoires qui avaient constitué la Palestine sous
mandat britannique (y compris les territoires désignés sous le nom de Cis-
Jordanie situés a Vest de la Ligne verte).

74. Le 22 novembre 1967, le Conseil de sécurité adopta à l'unanimité
la résolution 242 (1967) qui soulignait l’inadmissibilité de l'acquisition de
territoire par la guerre et appelait au «[rJetrait des forces armées israé-
liennes des territoires occupés lors du récent conflit», et à la «cessation de
toutes assertions de belligérance ou de tous états de belligérance».

75. A partir de 1967, Israël a pris dans ces territoires diverses mesures
tendant à modifier le statut de la ville de Jérusalem. Le Conseil de sécu-
rité, après avoir rappelé à plusieurs reprises que «le principe que l’acqui-
sition d’un territoire par la conquête militaire est inadmissible», a
condamné ces mesures et a confirmé, par résolution 298 du 25 septembre
1971 (1971), de la façon la plus explicite que:

«toutes les dispositions législatives et administratives prises par Israël
en vue de modifier le statut de la ville de Jérusalem, y compris
Pexpropriation de terres et de biens immeubles, le transfert de popu-
lations et la législation visant à incorporer la partie occupée, sont
totalement nulles et non avenues et ne peuvent modifier le statut de
la ville».

34
167 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

Puis, à la suite de l’adoption par Israël le 30 juillet 1980 de la loi fon-
damentale faisant de Jérusalem la capitale «entière et réunifiée» d'Israël,
le Conseil de sécurité, par résolution 478 (1980) du 20 août 1980, a pré-
cisé que l’adoption de cette loi constituait une violation du droit interna-
tional et que «toutes les mesures et dispositions législatives et adminis-
tratives prises par Israël, la puissance occupante, qui ont modifié ou
visent à modifier le caractère et le statut de la Ville sainte de Jérusalem …
étaient nulles et non avenues». Il a en outre décidé «de ne pas reconnaître
la «loi fondamentale» et les autres actions d'Israël qui, du fait de cette
loi, cherchent à modifier le caractère et le statut de Jérusalem».

76. Par la suite, un traité de paix est intervenu le 26 octobre 1994 entre
Israël et la Jordanie. Ce traité fixe la frontière entre les deux Etats «par
référence à la frontière sous le mandat ... telle qu’elle est décrite en
annexe I a) ..., sans préjudice aucun au statut de tout territoire placé sous
le contrôle du gouvernement militaire israélien en 1967» (article 3, para-
graphes | et 2). Quant à l’annexe I, elle fournit les cartes correspondantes
et ajoute que, en ce qui concerne «le territoire passé sous le contrôle du
gouvernement militaire israélien en 1967», la ligne ainsi tracée «est la
frontière administrative» avec la Jordanie.

77, Enfin, plusieurs accords sont intervenus depuis 1993 entre Israël et
l'Organisation de libération de la Palestine mettant diverses obligations à
la charge de chacune des parties. En vertu de ces accords, Israël devait
notamment transférer à des autorités palestiniennes certains pouvoirs
et responsabilités exercés dans le territoire palestinien occupé par ses
autorités militaires et son administration civile. De tels transferts ont
eu lieu, mais, du fait d'événements ultérieurs, ils demeurent partiels et
limités.

78. La Cour observera que, selon le droit international coutumier tel
que reflété (voir paragraphe 89 ci-après) à l’article 42 du règlement
concernant les lois et coutumes de la guerre sur terre annexé à la qua-
trième convention de La Haye du 18 octobre 1907 (ci-après dénommé le
«règlement de La Haye de 1907»), un territoire est considéré comme
occupé lorsqu'il se trouve placé de fait sous l’autorité de l'armée ennemie,
et Poccupation ne s'étend qu'aux territoires où cette autorité est établie et
en mesure de s’exercer.

Les territoires situés entre la Ligne verte (voir paragraphe 72 ci-dessus)
et l’ancienne frontière orientale de la Palestine sous mandat ont été occu-
pés par Israël en 1967 au cours du conflit armé ayant opposé Israël à la
Jordanie. Selon le droit international coutumier, il s'agissait donc de ter-
ritoires occupés dans lesquels Israël avait la qualité de puissance occu-
pante. Les événements survenus depuis lors dans ces territoires tels que
rapportés aux paragraphes 75 à 77 ci-dessus n’ont rien changé à cette
situation. L’ensemble de ces territoires (y compris Jérusalem-Est) de-
meurent des territoires occupés et Israël y a conservé la qualité de puis-
sance occupante.

35
168 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

79. C’est pour l'essentiel dans ces territoires qu’Israél a construit ou
projette de construire les ouvrages décrits dans le rapport du Secrétaire
général. La Cour décrira maintenant ces ouvrages en s'appuyant sur ce
rapport. Pour ce qui est des développements postérieurs à la diffusion
dudit rapport, la Cour se référera aux informations complémentaires
contenues dans l'exposé écrit de l'Organisation des Nations Unies, par
lequel le Secrétaire général a entendu mettre à jour son rapport (dénommé
ci-après l’«exposé écrit du Secrétaire général»).

80. Aux termes du rapport du Secrétaire général, «[dlepuis 1996, le
Gouvernement israélien examine des plans qui visent à enrayer les infil-
trations en Israël à partir du centre et du nord de la Cisjordanie...» (para-
graphe 4). D’après le même rapport, un plan de ce type a été approuvé
pour la première fois par le conseil des ministres israélien en juillet 2001.
Puis le conseil a, le 14 avril 2002, adopté une décision prévoyant la cons-
truction d'ouvrages formant, selon Israël, une «clôture de sécurité» sur
80 kilomètres dans trois secteurs de la Cisjordanie.

Allant au-delà, le conseil des ministres israélien a, le 23 juin 2002,
approuvé la première phase de construction d’une «clôture continue» en
Cisjordanie (y compris Jérusalem-Est). Le 14 août 2002, il a adopté le
tracé de ladite «clôture» pour les travaux de la phase A, en vue de la
construction d’un ouvrage de 123 kilomètres de long dans le nord de la
Cisjordanie à partir du poste de contrôle de Salem (au nord de Djénine)
jusqu’à la colonie de peuplement d’Elkana. La phase B des travaux a été
approuvée en décembre 2002. Il s’agit d’un tronçon d’environ 40 kilo-
mètres à l’est du poste de contrôle de Salem, en direction de Beth Shean,
le long de la partie nord de la Ligne verte jusqu’à la vallée du Jourdain.
En outre, le 1% octobre 2003, le conseil des ministres israélien a adopté un
tracé complet qui, selon le rapport du Secrétaire général, «formera une
ligne continue qui s’étendra sur une distance de 720 kilomètres le long de
la Cisjordanie». Une carte indiquant les tronçons achevés et les tronçons
planifiés a été affichée sur le site de la toile Internet du ministère israélien
de la défense le 23 octobre 2003. Selon les indications fournies sur cette
carte, un tronçon continu (phase C) et englobant plusieurs colonies
importantes reliera l'extrémité nord-ouest de la «clôture de sécurité» édi-
fiée autour de Jérusalem à la pointe sud des travaux de la phase A à El-
kana. Selon la même carte, la «clôture de sécurité» s’étendra sur 115 kilo-
mètres de la colonie de Har Gilo près de Jérusalem à la colonie du
Carmel au sud-est d’Hébron (phase D). D’après les documents du minis-
tère de la défense, les travaux dans ce secteur doivent en principe s’ache-
ver en 2005. Il est enfin fait état au dossier de projets de construction par
Israël d’une «clôture de sécurité» qui longerait la vallée du Jourdain le
long de la chaîne montagneuse située à l’ouest de cette vallée.

81. Selon l’exposé écrit du Secrétaire général, la première partie de ces
travaux (phase A), qui s’étend finalement sur 150 kilomètres, a été décla-
rée achevée le 31 juillet 2003. 56 000 Palestiniens environ auraient ainsi
été placés dans des enclaves. Au cours de cette phase ont été édifiés deux
tronçons d’un total de 19,5 kilomètres sur le pourtour de Jérusalem. La

36
169 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

construction d’une nouvelle section a par ailleurs été entamée en no-
vembre 2003 le long de la Ligne verte à l’ouest de enclave de Nazlat
Issa-Baqa al-Sharqiya, laquelle était presque achevée en janvier 2004 lors
du dépôt de l’exposé écrit du Secrétaire général.

Suivant l'exposé écrit du Secrétaire général, les travaux entrepris au
titre de la phase B étaient toujours en cours en janvier 2004. Une pre-
mière section de ce tronçon, qui suit de près la Ligne verte jusqu'au vil-
lage d’Al-Mutilla, était ainsi en voie d'achèvement en janvier 2004. A cet
endroit, deux sections partent dans des directions différentes. Les travaux
de construction de la première section, qui s’étend plein est jusqu’à la
frontière avec la Jordanie, ont débuté en janvier 2004. La construction de
la seconde section, qui devrait s'étendre de la Ligne verte au village de
Taysir, a été à peine entamée. L'Organisation des Nations Unies a néan-
moins été informée que cette seconde section pourrait ne pas être cons-
truite.

L’exposé écrit du Secrétaire général précise en outre que la phase C des
travaux, selon un tracé partant du point d’aboutissement de celui de la
phase A, près de la colonie d’Elkana, jusqu’au village de Nu’man, au
sud-est de Jérusalem, a débuté en décembre 2003. Ce tronçon est divisé
en trois parties et en autant de phases de travaux. Pour la phase CI, les
travaux engagés, entre les villages de Rantis et de Budrus notamment,
ont abouti à l'édification d’un tronçon de 4 kilomètres environ, sur un
total de 40 kilomètres prévus. Le tronçon de la phase C2 devrait entourer
«le saillant d’Ariel» en pénétrant de 22 kilomètres à l’intérieur de la Cis-
jordanie et inclure ainsi 52000 colons israéliens. La phase C3 devrait
donner lieu à l'édification de deux «barrières avancées »: l’une d’elles suit
une direction nord-sud globalement parallèle au tronçon de la phase Cl
actuellement en cours de construction entre Rantis et Budrus; l’autre suit
une direction est-ouest le long d’une crête qui ferait partie de l’itinéraire
de la Route 45, une autoroute en construction. Si la construction de ces
deux tronçons était achevée, elle entrainerait la formation de deux en-
claves peuplées de 72000 Palestiniens dans 24 localités.

De nouveaux travaux ont aussi débuté à la fin du mois de no-
vembre 2003 le long de la partie sud-est de la limite de la municipalité
de Jérusalem, selon un tracé qui, d’après l’exposé écrit du Secrétaire géné-
ral, coupe la localité suburbaine d’El-Ezariya de Jérusalem et divise la loca-
lité voisine d’Abou Dis en deux.

Au 25 janvier 2004, selon l’exposé écrit du Secrétaire général, les tra-
vaux avaient été achevés sur environ 190 kilomètres, couvrant la phase A
et la majeure partie de la phase B; de nouveaux travaux de construction
concernant la phase C avaient été entrepris dans certaines parties du
centre de la Cisjordanie et à Jérusalem; et la phase D, prévue pour le sud
de la Cisjordanie, n’avait pas encore débuté.

Selon le Gouvernement israélien, les tracés et le calendrier susmen-
tionnés sont susceptibles de modifications. C’est ainsi qu’en février 2004
un tronçon de 8 kilomètres proche de la ville de Baga al-Sharqiya a été

37
170 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

détruit, et que la longueur du mur semble avoir été quelque peu
réduite.

82. Les travaux réalisés ou décidés, tels que décrits dans le rapport et
l'exposé écrit du Secrétaire général, ont conduit ou conduiront à la cons-
truction d’un dispositif comprenant en sa majeure partie:

1) une clôture équipée de détecteurs électroniques;

2) un fossé (pouvant atteindre 4 mètres de profondeur);

3) une route de patrouille asphaltée à deux voies;

4) une route de dépistage (bande de sable lisse permettant de détecter des
empreintes de pieds) parallèle à la clôture;

5) six boudins de barbelés empilés qui marquent le périmètre des instal-
lations.

L'ouvrage a une largeur de 50 a 70 mètres, mais peut atteindre
100 mètres à certains endroits. Des barrières dites «avancées» peuvent
s'ajouter à ce dispositif.

Par ailleurs, sur les quelque 180 kilomètres de l’ouvrage construits ou
en cours de construction au moment où le Secrétaire général a déposé son
rapport, des murs en béton couvraient une distance de 8,5 kilomètres
environ. Ils sont généralement situés là où des agglomérations palesti-
niennes sont proches de ou contigués à Israël (par exemple près de Qal-
qiliya et de Tulkarem ou dans certaines parties de Jérusalem).

83. Selon le rapport du Secrétaire général, le mur construit ou en cours
de construction ne s'éloigne guère, en son extrémité nord, de la Ligne
verte. Il n’en est pas moins situé dans les territoires occupés sur la ma-
jeure partie de son parcours. A certains endroits, les ouvrages s’écartent
de la Ligne verte de plus de 7,5 kilométres pour incorporer des colonies
de peuplement, en encerclant des agglomérations palestiniennes. A l’ouest
de Tulkarem, ils sembient suivre un tracé situé du côté israélien de la
Ligne verte sur une distance de 1 à 2 kilomètres. En d’autres endroits, le
tracé projeté impliquerait en revanche un écart allant jusqu’à 22 kilo-
mètres vers l’est. Dans le cas de Jérusalem, les ouvrages existants et le
tracé prévu se trouvent très au-delà de la Ligne verte, et même, dans
certains cas, au-delà de la limite orientale de la municipalité de Jérusalem
telle que fixée par Israël.

84. D'après ce même tracé, approximativement 975 kilomètres carrés
(soit 16,6% de la superficie de la Cisjordanie) seraient, selon le rapport du
Secrétaire général, situés entre la Ligne verte et le mur. Environ
237 000 Palestiniens vivraient dans cette zone. Si le mur était intégrale-
ment construit comme prévu, 160 000 autres Palestiniens vivraient dans
des agglomérations presque totalement encerclées, qualifiées d’enclaves
dans le rapport. Selon le tracé projeté, près de 320 000 colons israéliens
(dont 178 000 environ à Jérusalem-Est) vivraient dans la zone comprise
entre la Ligne verte et le mur.

85. Il convient enfin de relever que la construction du mur s’est accom-
pagnée de la mise sur pied d’un régime administratif nouveau. Les forces
de défense israéliennes ont en effet édicté en octobre 2003 des ordon-

38
171 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

nances établissant comme «zone fermée» la partie de la Cisjordanie qui
se trouve entre la Ligne verte et le mur. Les résidents de cette zone ne
peuvent désormais y demeurer et les non-résidents, y accéder, que s’ils
sont porteurs d’un permis ou d’une carte d’identité délivrés par les autori-
tés israéliennes. Selon le rapport du Secrétaire général, la plupart des ré-
sidents ont reçu des permis pour une durée limitée. Les citoyens israéliens,
les résidents permanents en Israël et les personnes admises à immigrer en
Israël en vertu de la loi du retour peuvent demeurer dans la zone fermée,
s’y déplacer librement et en sortir sans avoir besoin de permis. L'entrée et
la sortie de la zone fermée ne peuvent être opérées que par des portes
d’accès qui sont ouvertes peu fréquemment et pour de courtes durées.

* x

86. La Cour déterminera maintenant les régles et principes de droit
international qui sont pertinents pour l’appréciation de la licéité des
mesures prises par Israël. Ces règles et principes figurent dans la Charte
des Nations Unies et certains autres traités, dans le droit international
coutumier et dans les résolutions pertinentes adoptées en vertu de la
Charte par l’Assemblée générale et le Conseil de sécurité. Des doutes ont
toutefois été exprimés par Israël en ce qui concerne l’applicabilité dans le
territoire palestinien occupé de certaines règles de droit international
humanitaire et des conventions relatives aux droits de l’homme. La Cour
examinera maintenant ces diverses questions.

87. La Cour rappellera tout d’abord que, selon le paragraphe 4 de
Particle 2 de la Charte des Nations Unies:

«Les Membres de l'Organisation s’abstiennent, dans leurs rela-
tions internationales, de recourir à la menace ou à lemploi de la
force, soit contre l’intégrité territoriale ou l’indépendance politique
de tout Etat, soit de toute autre manière incompatible avec les buts
des Nations Unies.»

L’Assemblée générale a, le 24 octobre 1970, adopté la résolution 2625
(XXV) intitulée « Déclaration relative aux principes du droit internatio-
nal touchant les relations amicales et la coopération entre Etats» (ci-
après dénommée la «résolution 2625 (XXV)»), dans laquelle elle a sou-
ligné que «[nJulle acquisition territoriale obtenue par la menace ou
Pemploi de la force ne sera reconnue comme légale». Comme la Cour Pa
dit dans l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), les principes énon-
cés dans la Charte au sujet de l’usage de la force reflètent le droit inter-
national coutumier (voir C.J. Recueil 1986, p. 98-101, par. 187-190);
cela vaut également pour ce qui en est le corollaire, l’illicéité de toute
acquisition de territoire résultant de la menace ou de l’emploi de la force.

88. La Cour relèvera également que le principe du droit des peuples à
disposer d'eux-mêmes a été consacré dans la Charte des Nations Unies et
réaffirmé par la résolution 2625 (XXV) de l’Assemblée générale déjà

39
172 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

mentionnée, selon laquelle «ftJout Etat a le devoir de s’abstenir de recou-
rir à toute mesure de coercition qui priverait de leur droit à
lautodétermination ... les peuples mentionnés [dans ladite résolution]».
L'article 1°" commun au pacte international relatif aux droits écono-
miques, sociaux et culturels et au pacte international relatif aux droits
civils et politiques réaffirme le droit de tous les peuples à disposer d’eux-
mêmes et fait obligation aux Etats parties de faciliter la réalisation de ce
droit et de le respecter, conformément aux dispositions de la Charte des
Nations Unies.

La Cour rappellera qu’en 1971 elle a souligné que l’évolution actuelle
du «droit international à l'égard des territoires non autonomes, tel qu’il
est consacré par la Charte des Nations Unies, a fait de l’autodétermina-
tion un principe applicable à tous ces territoires». La Cour a ajouté que
«[d]u fait de cette évolution il n’y a[vait] guère de doute que la «mission
sacrée»» visée au paragraphe | de l’article 22 du Pacte de la Société des
Nations «avait pour objectif ultime l’autodétermination ... des peuples en
cause» (Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, avis consultatif, C.J. Recueil
1971, p. 31, par. 52-53). La Cour s’est référée à ce principe à plusieurs
reprises dans sa jurisprudence (ibid. ; voir aussi Sahara occidental, avis
consultatif, CEJ. Recueil 1975, p. 68, par. 162). La Cour a même précisé
qu'aujourd'hui le droit des peuples à disposer d'eux-mêmes est un droit
opposable erga omnes (voir Timor oriental (Portugal c. Australie), arrêt,
CLS. Recueil 1995, p. 102, par. 29).

89. Pour ce qui concerne le droit international humanitaire, la Cour
relèvera en premier lieu qu’Israél n’est pas partie à la quatrième conven-
tion de La Haye de 1907 à laquelle le règlement est annexé. La Cour
observera qu’aux termes de la convention ce règlement avait pour objet
de «reviser les lois et coutumes générales de la guerre» telles qu'elles exis-
taient à l’époque. Depuis lors cependant, le Tribunal militaire internatio-
nal de Nuremberg a jugé que les «règles définies dans la convention
étaient reconnues par toutes les nations civilisées et étaient considérées
comme une formulation des lois et coutumes de guerre» (jugement du
Tribunal militaire international de Nuremberg du 30 septembre et
1* octobre 1946, p. 65). La Cour elle-même a abouti à la même conclu-
sion en examinant les droits et devoirs des belligérants dans la conduite
des opérations militaires (Licéité de la menace ou de l'emploi d'armes
nucléaires, avis consultatif, CI.J. Recueil 1996 (1), p. 256, par. 75). La
Cour estime que les dispositions du règlement de La Haye de 1907 ont
acquis un caractère coutumier, comme d’ailleurs tous les participants à la
procédure devant la Cour le reconnaissent.

La Cour observera en outre que, conformément à l’article 154 de la
quatrième convention de Genève, le règlement de La Haye à été complété
en ses sections II et ITI par les dispositions de ladite convention. La sec-
tion IIT dudit règlement, qui concerne «l'autorité militaire sur le territoire
de l’Etat ennemi», est particulièrement pertinente en l’espèce.

40
173 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

90. S'agissant en second lieu de la quatrième convention de Genève,
des points de vue divergents ont été exprimés par les participants à la
procédure devant la Cour. Contrairement à la grande majorité des autres
participants, Israël conteste en effet l’applicabilité de jure de la conven-
tion au territoire palestinien occupé. Au paragraphe 3 de l’annexe | au
rapport du Secrétaire général intitulée «Résumé de la position juridique
du Gouvernement israélien», il est en particulier précisé qu’Israél ne
considère pas que la quatrième convention de Genève «soit applicable au
territoire palestinien occupé», dans la mesure où «le territoire n’était pas
reconnu comme souverain avant son annexion par la Jordanie et l'Egypte
et où, en conséquence, il ne s’agit pas d’un territoire d’une Haute Partie
contractante au regard de la convention».

91. La Cour rappellera que la quatrième convention de Genève a été
ratifiée par Israël le 6 juillet 1951 et qu’Israél est partie à cette convention.
La Jordanie y est aussi partie depuis le 29 mai 1951. Aucun des deux
Etats n’a formulé de réserve pertinente au cas particulier.

La Palestine s’est par ailleurs engagée unilatéralement, par déclaration
du 7 juin 1982, à appliquer la quatrième convention de Genève. La
Suisse, en qualité d'Etat dépositaire, a estimé valable cet engagement uni-
latéral. En revanche, elle a conclu qu’elle «n’[était] pas — en tant que
dépositaire — en mesure de trancher le point de savoir si» «la demande
[en date du 14 juin 1989] de l'Organisation de libération de la Palestine,
au nom de l’«Etat de Palestine», d’adhérer» notamment à la quatrième
convention «[devait] être considérée comme un instrument d’adhésion».

92. En outre, en vue de déterminer le champ d’application de la qua-
trième convention de Genève, il convient de rappeler que selon l’article 2
commun aux quatre conventions du 12 août 1949:

«En dehors des dispositions qui doivent entrer en vigueur dès le
temps de paix, la présente convention s’appliquera en cas de guerre
déclarée ou de tout autre conflit armé surgissant entre deux ou plu-
sieurs des Hautes Parties contractantes même si l’état de guerre n’est
pas reconnu par l’une d’elles.

La convention s’appliquera également dans tous les cas d’occupa-
tion de tout ou partie du territoire d’une Haute Partie contractante,
même si cette occupation ne rencontre aucune résistance militaire.

Si l’une des puissances en conflit n’est pas partie à la présente
convention, les puissances parties à celle-ci resteront néanmoins liées
par elle dans leurs rapports réciproques. Elles seront liées en outre
par la convention envers ladite puissance, si celle-ci en accepte et en
applique les dispositions.»

93. Après Poccupation de la Cisjordanie en 1967, les autorités israé-
liennes ont promulgué l’ordonnance n° 3 qui stipule en son article 35 que

«Le tribunal militaire ... doit appliquer les dispositions de la
convention de Genève du 12 août 1949 relative à la protection des

41
174 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

personnes civiles en temps de guerre en ce qui concerne les procé-
dures judiciaires. En cas d’incompatibilité entre la présente ordon-
nance et ladite convention, cette derniére prévaudra.» / Traduction
du Greffe. ]

Par la suite, les autorités israéliennes ont déclaré 4 plusieurs reprises
qu’en fait elles appliquaient de maniére générale les dispositions humani-
taires de la quatrième convention de Genève dans les territoires occupés.
Toutefois, selon la thèse israélienne telle que rappelée brièvement au
paragraphe 90 ci-dessus, cette convention ne serait pas applicable de jure
dans ces territoires car, conformément au deuxième alinéa de son ar-
ticle 2, elle s’appliquerait seulement en cas d’occupation de territoires re-
levant de la souveraineté d’un Etat contractant partie à un conflit armé.
Israël expose que la Jordanie était certes partie à la quatrième convention
de Genève en 1967 et qu'un conflit armé a alors éclaté entre Israël et la
Jordanie, mais il ajoute que les territoires occupés par Israël à la suite de
ce conflit ne relevaient pas auparavant de la souveraineté jordanienne. Il
en déduit que ladite convention n’est pas applicable de jure dans ces ter-
ritoires. En revanche, selon la grande majorité des autres participants à la
procédure, la quatrième convention de Genève y serait applicable, en
vertu du premier alinéa de l’article 2, et ce quels qu’aient pu être les droits
de la Jordanie sur ces territoires avant 1967.

94. La Cour rappellera que, selon le droit international coutumier tel
qu’exprimé à l’article 31 de la convention de Vienne sur le droit des trai-
tés du 23 mai 1969, un traité doit être interprété de bonne foi suivant le
sens ordinaire à attribuer à ses termes dans leur contexte et à la lumière
de son objet et de son but. Selon l’article 32:

«Il peut être fait appel à des moyens complémentaires d’interpré-
tation, et notamment aux travaux préparatoires et aux circonstances
dans lesquelles le traité a été conclu, en vue soit de confirmer le sens
résultant de l'application de l’article 31, soit de déterminer le sens
lorsque l’interprétation donnée conformément à l’article 31 ... [laisse
le sens ambigu ou obscur; ou ... [cJonduit à un résultat qui est mani-
festement absurde ou déraisonnable.» (Voir Plates-formes pétro-
lières (République islamique d'Iran c. Etats-Unis d’ Amérique),
exception préliminaire, arrêt, CIJ. Recueil 1996 (IT), p. 812,
par. 23; voir dans le même sens le de KasikililSedudu ( Botswanal
Namibie), arrêt, C.J. Recueil 1999 (11), p. 1059, par. 18, et Souve-
raineté sur Pulau Ligitan et Pulau Sipadan (IndonésielMalaisie },
arrêt, CEJ. Recueil 2002, p. 645, par. 37.)

95. La Cour relèvera que, selon le premier alinéa de l’article 2 de la
quatrième convention de Genève, celle-ci est applicable dès lors que deux
conditions sont remplies: existence d’un conflit armé (que l’état de guerre
ait ou non été reconnu); survenance de ce conflit entre deux parties
contractantes. Si ces deux conditions sont réunies, la convention s’ap-

42
175 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

plique en particulier dans tout territoire occupé au cours d’un tel conflit
par l’une des parties contractantes.

Le deuxième alinéa de l’article 2 n’a pas pour objet de restreindre le
champ d’application de la convention ainsi fixé par l’alinéa premier, en
excluant de ce champ d’application les territoires qui ne relèveraient pas
de la souveraineté de l’une des parties contractantes. Il tend seulement à
préciser que, même si l’occupation opérée au cours du conflit a eu heu
sans rencontrer de résistance militaire, la convention demeure applicable.

Cette interprétation reflète l'intention des auteurs de la quatrième
convention de Genève de protéger les personnes civiles se trouvant d’une
manière ou d’une autre au pouvoir de la puissance occupante. Alors que
les rédacteurs du règlement de La Haye de 1907 s'étaient préoccupés tout
autant de préserver les droits de l’Etat dont le territoire est occupé que de
protéger les populations vivant sur ce territoire, les auteurs de la qua-
trième convention de Genève ont cherché à assurer la protection des per-
sonnes civiles en temps de guerre indépendamment du statut des terri-
toires occupés, comme en témoigne l’article 47 de la convention.

Ladite interprétation est confirmée par les travaux préparatoires de la
convention. La conférence d’experts gouvernementaux convoquée par le
Comité international de la Croix-Rouge (ci-après dénommé le «CICR »)
au lendemain de la seconde guerre mondiale en vue de la préparation des
futures conventions de Genève recommanda que ces conventions soient
applicables dans tout conflit armé, «qu’il soit reconnu ou non comme
état de guerre par les parties», et «dans les cas d'occupation de territoire
auxquels il serait procédé sans qu’il existe un état de guerre» (Rapport sur
les travaux de la conférence d'experts gouvernementaux pour l'étude des
conventions protégeant les victimes de la guerre, Genève, 14-26 avril
1947, p. 8). Ainsi les rédacteurs du deuxième alinéa de l’article 2 n’avaient-
ils nullement l’intention, en insérant cet alinéa dans la convention, d’en
restreindre le champ d'application. Ils entendaient seulement couvrir le
cas d'occupation sans combats, comme par exemple celle de la Bohême et
de la Moravie par Allemagne en 1939.

96. La Cour relèvera par ailleurs que les Etats parties à la quatrième
convention de Genéve ont retenu cette interprétation lors de la confé-
rence qu'ils ont tenue le 15 juillet 1999. En effet, ils ont alors adopté une
déclaration aux termes de laquelle ils «ont réaffirmé que la quatrième
convention de Genève était applicable au territoire palestinien occupé, y
compris Jérusalem-Est». Puis, le 5 décembre 2001, les Hautes Parties
contractantes, eu égard notamment à l’article 1°" de la quatrième conven-
tion de Genève de 1949, ont réaffirmé une nouvelle fois «l’applicabilité de
la convention au territoire palestinien occupé, y compris Jérusalem-Est».
Elles ont en outre rappelé a leurs obligations respectives les Parties
contractantes participantes à la conférence, les parties au conflit et l'Etat
d'Israël en tant que puissance occupante.

97. De plus, la Cour observera que le CICR, dont la situation parti-
culière en ce qui concerne l'exécution de la quatrième convention de
Genève doit être «en tout temps reconnue et respectée» par les parties

43
176 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

conformément à l’article 142 de la convention, a, lui aussi, pris parti sur
l'interprétation à donner à la convention. Par déclaration du 5 décembre
2001, il a en effet rappelé que «le CICR a toujours affirmé l’applicabilité
de jure de la IV® convention de Genève aux territoires occupés depuis
1967 par l'Etat d'Israël, y compris Jérusalem-Est».

98. La Cour notera que l’Assemblée générale a pris position dans le
même sens dans de multiples résolutions. C’est ainsi que, les 10 décembre
2001 et 9 décembre 2003, elle a, par résolutions 56/60 et 58/97, réaffirmé

«que la convention de Genève relative à la protection des personnes
civiles en temps de guerre, du 12 août 1949, est applicable au terri-
toire palestinien occupé, y compris Jérusalem-Est, et aux autres ter-
ritoires occupés par Israël depuis 1967».

99. Le Conseil de sécurité, quant à lui, avait dès le 14 juin 1967 consi-
déré, par résolution 237 (1967), que «les parties impliquées dans le conflit
doivent se conformer à toutes les obligations de la convention de Genève
relative au traitement des prisonniers de guerre». Puis, le 15 septembre
1969, le Conseil avait, par résolution 271 (1969), demandé «à Israël
d’observer scrupuleusement les dispositions des conventions de Genéve et
du droit international régissant occupation militaire».

Dix ans plus tard, le Conseil de sécurité s’est penché sur «la politique
et les pratiques israéliennes consistant a établir des colonies de peuplement
dans les territoires palestiniens et autres territoires arabes occupés depuis
1967». Par résolution 446 (1979) du 22 mars 1979, il a estimé que celles-ci
n’ont «aucune validité en droit» et affirmé «une fois encore que la
convention de Genève relative à la protection des personnes civiles ..., du
12 août 1949, est applicable aux territoires arabes occupés par Israël
depuis 1967, y compris Jérusalem». Il a demandé «une fois encore à
Israël, en tant que puissance occupante, de respecter scrupuleusement »
cette convention.

Le 20 décembre 1990, le Conseil de sécurité, par résolution 681 (1990),
a engagé «le Gouvernement israélien à reconnaître l’applicabilité de jure
de la convention ... à tous les territoires occupés par Israël depuis 1967 et
à se conformer scrupuleusement aux dispositions de la convention». Il a
demandé en outre «aux Hautes Parties contractantes à ladite convention
de veiller à ce qu’Israél, puissance occupante, s’acquitte des obligations
qu'il a contractées aux termes de l’article | de la convention».

Enfin, par résolutions 799 (1992) du 18 décembre 1992 et 904 (1994) du
18 mars 1994, le Conseil a réaffirmé sa position en ce qui concerne
l’applicabilité de la quatrième convention de Genève dans les territoires
OCCUPÉS.

100. La Cour relèvera enfin que la Cour suprême d'Israël, dans un
arrêt du 30 mai 2004, a aussi jugé que

«les opérations militaires des forces de défense israéliennes à Rafah,

44
177 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

dans la mesure où elles affectent des civils, sont régies par la qua-
trième convention de La Haye concernant les lois et coutumes de la
guerre sur terre de 1907 ... et par la convention de Genève relative à
la protection des personnes civiles en temps de guerre de 1949».

101. Au vu de ce qui précède, la Cour estime que la quatrième conven-
tion de Genève est applicable dans tout territoire occupé en cas de conflit
armé surgissant entre deux ou plusieurs parties contractantes. Israël et la
Jordanie étaient parties à cette convention lorsque éclata le conflit armé
de 1967. Dès lors ladite convention est applicable dans les territoires
palestiniens qui étaient avant le confit à l’est de la Ligne verte, et qui ont
à l’occasion de ce conflit été occupés par Israël, sans qu’il y ait lieu de
rechercher quel était auparavant le statut exact de ces territoires.

%

102. Les participants à la procédure devant la Cour sont également
divisés en ce qui concerne l’applicabilité dans le territoire palestinien
occupé des conventions internationales concernant les droits de Phomme
auxquelles Israël est partie. A l’annexe I au rapport du Secrétaire général,
il est précisé:

«4. Israël conteste que le pacte international relatif aux droits
civils et politiques et le pacte international relatif aux droits écono-
miques, sociaux et culturels, qu'il a signés l’un et l’autre, soient
applicables au territoire palestinien occupé. Il affirme que le droit
humanitaire est le type de protection qui convient dans un confit tel
que celui qui existe en Cisjordanie et dans la bande de Gaza, tandis
que les instruments relatifs aux droits de l’homme ont pour objet
d'assurer la protection des citoyens vis-à-vis de leur propre gouver-
nement en temps de paix.»

Ceux des autres participants à la procédure devant la Cour qui traitent
de cette question soutiennent en revanche que les deux pactes sont appli-
cables dans le territoire palestinien occupé.

103. Israël a ratifié le 3 octobre 1991 le pacte international relatif aux
droits économiques, sociaux et culturels du 19 décembre 1966, le pacte
international relatif aux droits civils et politiques du même jour, ainsi que
la convention des Nations Unies relative aux droits de l'enfant du
20 novembre 1989. Il est partie à ces trois instruments.

104. En vue de déterminer si ces derniers sont applicables dans le ter-
ritoire palestinien occupé, la Cour s’interrogera d’une part sur les rap-
ports entre droit international humanitaire et droits de l’homme et d'autre
part sur l’applicabilité des instruments relatifs aux droits de l’homme
hors des territoires nationaux.

105. La Cour, dans son avis consultatif du 8 juillet 1996 sur la Licéité
de la menace ou de l'emploi d'armes nucléaires, a été amenée à aborder la
première question en ce qui concerne le pacte international relatif aux

45
178 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

droits civils et politiques. Certains Etats avaient, à l’occasion de cette
demande d'avis, soutenu que «le pacte vise la protection des droits de
l’homme en temps de paix, alors que les questions relatives à la privation
illicite de la vie au cours d’hostilités sont régies par le droit international
applicable dans les conflits armés» (C1J. Recueil 1996 (1), p. 239,
par. 24).

La Cour a écarté cette thèse en observant que

«la protection offerte par le pacte international relatif aux droits
civils et politiques ne cesse pas en temps de guerre, si ce n’est par
l'effet de l’article 4 du pacte, qui prévoit qu’il peut être dérogé, en cas
de danger public, à certaines des obligations qu’impose cet instru-
ment. Le respect du droit à la vie ne constitue cependant pas une
prescription à laquelle il peut être dérogé. En principe, le droit de ne
pas être arbitrairement privé de la vie vaut aussi pendant des hosti-
lités. C’est toutefois, en pareil cas, à la /ex specialis applicable, à
savoir le droit applicable dans les conflits armés, conçu pour régir la
conduite des hostilités, qu’il appartient de déterminer ce qui consti-
tue une privation arbitraire de la vie.» (/bid., p. 240, par. 25.)

106. De manière plus générale, la Cour estime que la protection offerte
par les conventions régissant les droits de l’homme ne cesse pas en cas de
conflit armé, si ce n’est par l'effet de clauses dérogatoires du type de celle
figurant à l’article 4 du pacte international relatif aux droits civils et poli-
tiques. Dans les rapports entre droit international humanitaire et droits
de l’homme, trois situations peuvent dès lors se présenter: certains droits
peuvent relever exclusivement du droit international humanitaire;
d’autres peuvent relever exclusivement des droits de l’homme: d’autres
enfin peuvent relever à la fois de ces deux branches du droit international.
Pour répondre à la question qui lui est posée, la Cour aura en l’espèce à
prendre en considération les deux branches du droit international préci-
tées, à savoir les droits de l’homme et, en tant que /ex specialis, le droit
international humanitaire.

107. Reste à déterminer si les deux pactes internationaux et la conven-
tion relative aux droits de l’enfant sont applicables sur le seul territoire
des Etats parties, ou s’ils sont également applicables hors de ce territoire
et, si oui, dans quelles circonstances.

108. Le champ d’application du pacte international relatif aux droits
civils et politiques est fixé par le paragraphe | de Particle 2 de cet instru-
ment selon lequel:

«Les Etats parties au présent pacte s'engagent à respecter et à
garantir à tous les individus se trouvant sur leur territoire et relevant
de leur compétence les droits reconnus dans le présent pacte, sans
distinction aucune, notamment de race, de couleur, de sexe, de
lanue, de religion, d’opinion politique ou de toute autre opinion,
d’origine nationale ou sociale, de fortune, de naissance ou de toute
autre situation.»

46
179 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

Cette disposition peut être interprétée comme couvrant seulement les
individus se trouvant sur le territoire d’un Etat dans la mesure où ils re-
lèvent en outre de la compétence de cet Etat. Elle peut aussi être comprise
comme couvrant à la fois les individus se trouvant sur le territoire d’un
Etat et ceux se trouvant hors de ce territoire, mais relevant de la compé-
tence de cet Etat. La Cour recherchera donc quel sens il convient de don-
ner à ce texte.

109. La Cour observera que, si la compétence des Etats est avant tout
territoriale, elle peut parfois s'exercer hors du territoire national. Compte
tenu de l’objet et du but du pacte international relatif aux droits civils et
politiques, il apparaîtrait naturel que, même dans cette dernière hypo-
thèse, les Etats parties au pacte soient tenus d’en respecter les disposi-
tions.

La pratique constante du Comité des droits de l’homme est en ce sens.
Il a estimé en effet que le pacte est applicable dans le cas où un Etat
exerce sa compétence en territoire étranger. II s’est prononcé sur la licéité
de l’action de l’'Uruguay dans le cas d’arrestation opérée par des agents
uruguayens au Brésil ou en Argentine (affaire 52/79, Lôpez Burgos c.
Uruguay; affaire 56/79, Lilian Celiberti de Casariego c. Uruguay). Le
Comité a procédé de méme dans le cas de la confiscation d’un passeport
par un consulat de Uruguay en Allemagne (affaire 106/81, Montero c.
Uruguay).

Les travaux préparatoires du pacte confirment l'interprétation donnée
par le Comité de l’article 2 de cet instrument. Il en résulte en effet que, en
adoptant la rédaction qu’ils ont retenue, les auteurs du pacte n’ont pas
entendu faire échapper les Etats aux obligations qui sont les leurs lorsqu'ils
exercent leur compétence hors du territoire national. [ls ont seulement
voulu éviter que des personnes résidant à l'étranger puissent se prévaloir
envers leur Etat d’origine de droits ne relevant pas de la compétence de ce
dernier, mais de celle de l’Etat de résidence (voir la discussion de l’avant-
projet à la Commission des droits de l’homme, E/CN.4/SR.194, par. 46;
et Nations Unies, Documents officiels de l’Assemblée générale, dixième
session, annexes, A/2929, part. 2, chap. V, par. 4 (1955)).

110. La Cour note à cet égard la position adoptée par Israël, en ce qui
concerne l’applicabilité du pacte, dans ses communications au Comité
des droits de l’homme, ainsi que les vues du Comité.

En 1998, Israël déclarait avoir eu, au moment de la rédaction de son
rapport au Comité, à examiner la question de savoir «si les personnes
résidant dans les territoires occupés relevaient effectivement de la com-
pétence d'Israël» aux fins de l’application du pacte (CCPR/C/SR.1675,
par. 21 {traduction du Greffe]). Cet Etat estima que «le pacte et les ins-
truments de même nature ne s’appliqu[aient] pas directement à la situa-
tion [qui prévalait alors] dans les territoires occupés» (ibid, par. 27).

Dans les observations finales qu’il formula après avoir examiné le rap-
port, le Comité se déclara préoccupé par l'attitude d'Israël, relevant «la
durée de la présence [de celui-ci] dans [les] territoires [occupés], [son] atti-

47
180 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

tude ambigué ... quant à leur statut futur, ainsi que la juridiction de fait
qu'y exer[caien]t les forces de sécurité israéliennes» (CCPR/C/79/Add.93,
par. 10). En 2003, face à la position inchangée d'Israël, qui considérait
que «le pacte ne s’appliqu[ait] pas au-delà de son propre territoire,
notamment en Cisjordanie et à Gaza ...», le Comité arriva à la conclu-
sion suivante:

«dans les circonstances actuelles, les dispositions du pacte s’ap-
pliquent au profit de la population des territoires occupés, en ce
qui concerne tous les actes accomplis par les autorités ou les agents
de l'Etat partie dans ces territoires, qui compromettent la jouissance
des droits consacrés dans le pacte et relèvent de la responsabilité de
l'Etat d'Israël conformément aux principes du droit international
public» (CCPR/CO/78/ISR, par. 11).

111. En définitive, la Cour estime que le pacte international relatif aux
droits civils et politiques est applicable aux actes d’un Etat agissant dans
l'exercice de sa compétence en dehors de son propre territoire.

112. Le pacte international relatif aux droits économiques, sociaux et
culturels ne comporte aucune disposition quant à son champ d’applica-
tion. Cette situation peut trouver son explication dans le fait que les
droits garantis par ce pacte ont pour l'essentiel une portée territoriale.
Mais on ne saurait exclure qu’il s'applique à la fois aux territoires placés
sous la souveraineté d’un Etat partie et à ceux sur lesquels un tel Etat
exerce une juridiction territoriale. Ainsi l’article 14 du pacte prévoit-il des
mesures transitoires pour tout Etat qui, «au moment où il devient partie,
n’a pas encore pu assurer dans sa métropole ou dans les territoires placés
sous sa juridiction le caractère obligatoire et la gratuité de l’enseignement
primaire».

Il n’est pas inutile de rappeler sur ce point la position prise par Israël
dans ses rapports au Comité des droits économiques, sociaux et culturels.
Dans son rapport initial au Comité en date du 4 décembre 1998, Israël a
fourni «des statistiques d’où il ressort que les colons israéliens établis
dans les territoires occupés jouissent des droits inscrits dans le pacte». Le
Comité a constaté que, selon Israël, «la population palestinienne des
mêmes zones de juridiction se trouve exclue aussi bien du rapport que de
la protection du pacte» (E/C.12/1/Add.27, par. 8). Le Comité s’en est
ému et Israël a fait valoir dans un nouveau rapport en date du 19 octobre
2001 qu'il «a toujours soutenu que le pacte ne s’appliquait pas aux zones
qui ne sont pas soumises à sa souveraineté territoriale et à sa juridiction»
(formule inspirée de celle employée par le pacte international relatif aux
droits civils et politiques). Cette position, a poursuivi Israël, est «fondée
sur la distinction nette qu’établit le droit international entre le droit rela-
tif aux droits de l’homme et le droit humanitaire». I] ajoutait: «le man-
dat du Comité ne peut pas porter sur ce qui se passe en Cisjordanie et
dans la bande de Gaza, car les événements s'inscrivent dans le cadre d’un
conflit armé et ne relèvent pas du domaine des droits de l’homme»
(E/1990/6/Add.32, par. 5). Au vu de ces observations, le Comité a réaf-

48
181 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

firmé sa préoccupation au sujet de la position d'Israël et s’est à nouveau
déclaré «d’avis que les obligations de l'Etat partie en vertu du pacte
s'appliquent à l’ensemble des territoires et des populations qui sont effec-
tivement sous son contrôle» (E/C.12/1/Add.90, par. 15 et 31).

Pour les motifs développés au paragraphe 106 ci-dessus, la Cour ne
saurait souscrire à la thèse d’Israél. Elle observe aussi que les territoires
occupés par Israël sont soumis depuis plus de trente-sept ans à la juridic-
tion territoriale d'Israël en tant que puissance occupante. Dans l'exercice
des compétences dont il dispose à ce titre, Israël est tenu par les disposi-
tions du pacte international relatif aux droits économiques, sociaux et
culturels. En outre, il est tenu de ne pas faire obstacle à l’exercice de tels
droits dans les domaines où compétence a été transférée à des autorités
palestiniennes.

113. Quant à la convention relative aux droits de l'enfant du 20 no-
vembre 1989, elle comporte un article 2 en vertu duquel «[l]es Etats par-
ties s’engagent a respecter les droits qui sont énoncés dans la ... convention
et a les garantir a tout enfant relevant de leur juridiction...». Elle est donc
applicable dans le territoire palestinien occupé.

* *

114. Ayant déterminé les régles et les principes de droit international
qui sont applicables pour répondre a la question posée par l’Assemblée
générale, et s'étant prononcée en particulier sur l’applicabilité dans le ter-
ritoire palestinien occupé du droit international humanitaire et des droits
de l’homme, la Cour recherchera maintenant si la construction du mur a
porté atteinte à ces règles et principes.

*k

115. A cet égard, il est exposé à l’annexe II au rapport du Secrétaire
général intitulée «Résumé de la position juridique de l'Organisation de
libération de la Palestine» que «[I]a construction du mur est une tentative
d’annexion du territoire qui constitue une transgression du droit interna-
tional» et que «[Îl’annexion de facto de terres constitue une atteinte à la
souveraineté territoriale et en conséquence au droit des Palestiniens à
l’autodétermination». Ce point de vue a été repris dans certains des expo-
sés écrits présentés à la Cour ainsi qu’à l’audience. I] a notamment été
prétendu que:

«[lje mur ampute l’assise territoriale sur laquelle le peuple palestinien
est fondé à exercer son droit à l’autodétermination et contrevient au
principe interdisant l'acquisition de territoire par le recours à la
force».

A ce propos, il a en particulier été souligné que «le tracé du mur est
conçu pour modifier la composition démographique du territoire palesti-
nien occupé, y compris Jérusalem-Est, par le renforcement des colonies

49
182 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

de peuplement israéliennes» installées illégalement en territoire palesti-
nien occupé. Le mur viserait en outre à «réduire et morceler le territoire
sur lequel le peuple palestinien est fondé à exercer son droit à l’autodé-
termination».

116. Israël expose pour sa part que le mur a pour seul objet de per-
mettre de lutter efficacement contre le terrorisme en provenance de Cis-
jordanie. En outre, Israël a déclaré à plusieurs reprises que l'édification
de la barrière a un caractère temporaire (voir rapport du Secrétaire géné-
ral, par. 29). Il l’a fait notamment par la bouche de son représentant per-
manent auprès des Nations Unies lors de la réunion du Conseil de sécu-
rité du 14 octobre 2003, en soulignant que «fla clôture] n’annexe aucun
territoire à l'Etat d'Israël» et qu’Israél est «disposé en encourant des
dépenses considérables à réaménager ou à démanteler la clôture, si cela
est exigé dans le cadre d’un règlement politique» (S/PV.4841, p. 10). Le
représentant permanent d'Israël a réitéré cette position devant l’Assem-
blée générale les 20 octobre et 8 décembre 2003. A cette dernière occa-
sion, il a ajouté:

«La clôture [de sécurité] ne sera plus nécessaire dès qu’il sera mis
un terme à la terreur. Cette clôture ne constitue pas une frontière et
n’a aucune portée politique. Elle ne modifie en rien le statut juri-
dique du territoire.» (A/ES-10/PV.23, p. 7.)

117. La Cour rappellera que tant l’Assemblée générale que le Conseil
de sécurité se sont référés, à propos de la Palestine, à la règle coutumière
de «l’inadmissibilité de l'acquisition de territoire par la guerre» (voir
paragraphes 74 et 87 ci-dessus). C’est ainsi que, par résolution 242 (1967)
du 22 novembre 1967, le Conseil a affirmé, après avoir rappelé cette règle,
que

«l’accomplissement des principes de la Charte exige l'instauration
d’une paix juste et durable au Moyen-Orient qui devrait comprendre
l'application des deux principes suivants:

i) Retrait des forces armées israéliennes des territoires occupés lors
du récent confit ;

ii) Cessation de toutes assertions de belligérance ou de tous états
de belligérance et respect et reconnaissance de la souveraineté, de
l'intégrité territoriale et de l’indépendance politique de chaque Etat
de la région et de leur droit de vivre en paix à l’intérieur de fron-
tières sûres et reconnues à l’abri de menaces ou d’acte de force».

C’est sur la même base que le Conseil a condamné à plusieurs reprises
les mesures prises par Israël en vue de modifier le statut de Jérusalem
(voir paragraphe 75 ci-dessus).

118. S'agissant du principe du droit des peuples à disposer d’eux-
mêmes, la Cour observera que l'existence d’un «peuple palestinien» ne

50
183 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

saurait plus faire débat. En outre, cette existence a été reconnue par Israël
dans l’échange de lettres intervenu le 9 septembre 1993 entre M. Yas-
ser Arafat, président de l'Organisation de libération de la Palestine (OLP),
et M. Yitzhak Rabin, premier ministre d'Israël. Dans cette correspon-
dance, le président de l'OLP reconnaissait «le droit d’Israël à vivre en
paix et dans la sécurité» et prenait divers autres engagements. En réponse,
le premier ministre israélien lui faisait connaître que, à la lumière des
engagements ainsi pris, «le Gouvernement d'Israël a décidé de recon-
naître l'OLP comme le représentant du peuple palestinien ». L'accord inté-
rimaire israélo-palestinien sur la Cisjordanie et la bande de Gaza du
28 septembre 1995 mentionne à son tour à plusieurs reprises le peuple
palestinien et ses «droits légitimes» (Préambule, par. 4, 7, 8; art. IL,
par. 2; art. III, par. 1 et 3; art. XXII, par. 2). De l'avis de la Cour, parmi
ces droits figure le droit à l’autodétermination, comme l’Assemblée géné-
rale l’a d’ailleurs reconnu à plusieurs occasions (voir par exemple la réso-
lution 58/163 du 22 décembre 2003).

119. La Cour relèvera que le tracé du mur tel qu’il a été fixé par le
Gouvernement israélien incorpore dans la «zone fermée» (voir para-
graphe 85 ci-dessus) environ 80% des colons installés dans le territoire
palestinien occupé. Par ailleurs, l’examen de la carte mentionnée au
paragraphe 80 ci-dessus montre que ce tracé sinueux a été fixé de manière
à inclure dans la zone la plus grande partie des colonies de peu-
plement installées par Israël dans le territoire palestinien occupé (y
compris Jérusalem-Est).

120. En ce qui concerne ces colonies, la Cour notera que, selon le
sixième alinéa de l’article 49 de la quatrième convention de Genève: «La
puissance occupante ne pourra procéder à la déportation ou au transfert
d’une partie de sa propre population civile dans le territoire occupé par
elle.» Cette disposition prohibe non seulement les déportations ou trans-
ferts forcés de population tels qu’intervenus au cours de la seconde guerre
mondiale, mais encore toutes les mesures que peut prendre une puissance
occupante en vue d'organiser et de favoriser des transferts d’une partie de
sa propre population dans le territoire occupé.

A cet égard, les informations fournies à la Cour montrent qu’à partir
de 1977 Israël a mené une politique et développé des pratiques consistant
à établir des colonies de peuplement dans le territoire palestinien occupé,
contrairement aux prescriptions ainsi rappelées du sixième alinéa de
l’article 49.

Aussi bien le Conseil de sécurité a-t-il considéré que cette politique et
ces pratiques «n’ont aucune validité en droit». Il a en outre demandé «à
Israël en tant que puissance occupante de respecter scrupuleusement» la
quatrième convention de Genève, et

«de rapporter les mesures qui ont déjà été prises et de s'abstenir de
toute mesure qui modifierait le statut juridique et le caractère géo-
graphique des territoires arabes occupés depuis 1967, y compris
Jérusalem, et influerait sensiblement sur leur composition démogra-

51
184 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

phique, et en particulier de ne pas transférer des éléments de sa
propre population civile dans les territoires arabes occupés » (résolu-
tion 446 (1979) du 22 mars 1979).

Le Conseil a réaffirmé cette position par résolutions 452 (1979) du
20 juillet 1979 et 465 (1980) du 1° mars 1980. Il a même dans ce dernier
cas qualifié «la politique et les pratiques d'Israël consistant à installer des
éléments de sa population et de nouveaux immigrants dans [lles terri-
toires [occupés]» de «violation flagrante» de la quatrième convention
de Genève.

La Cour conclut que les colonies de peuplement installées par Israël
dans le territoire palestinien occupé (y compris Jérusalem-Est) l’ont été en
méconnaissance du droit international.

121. Tout en notant l'assurance donnée par Israël que la construction
du mur n’équivaut pas à une annexion et que le mur est de nature tem-
poraire (voir paragraphe 116 ci-dessus), la Cour ne saurait pour autant
rester indifférente à certaines craintes exprimées devant elle d’après les-
quelles le tracé du mur préjugerait la frontière future entre Israël et la
Palestine, et à la crainte qu’Israé! pourrait intégrer les colonies de peu-
plement et les voies de circulation les desservant. La Cour estime que la
construction du mur et le régime qui lui est associé créent sur le terrain un
«fait accompli» qui pourrait fort bien devenir permanent, auquel cas, et
nonobstant la description officielle qu’Israël donne du mur, la construc-
tion de celui-ci équivaudrait à une annexion de facto.

122. La Cour rappelle par ailleurs que, d’après le rapport du Secrétaire
général, le tracé projeté incorporerait dans la zone comprise entre la
Ligne verte et le mur plus de 16% du territoire de la Cisjordanie. En-
viron 80% des colons installés dans le territoire palestinien occupé, soit
320000 personnes, vivraient dans cette zone. Y vivraient également
237000 Palestiniens. En outre, du fait de la construction du mur,
160 000 autres Palestiniens environ résideraient dans des agglomérations
presque totalement encerclées (voir paragraphes 84, 85 et 119 ci-dessus).

En d’autres termes, le tracé choisi pour le mur consacre sur le terrain
les mesures illégales prises par Israël et déplorées par le Conseil de sécu-
rité (voir paragraphes 75 et 120 ci-dessus) en ce qui concerne Jérusalem et
les colonies de peuplement. La construction du mur risque également de
conduire à de nouvelles modifications dans la composition démogra-
phique du territoire palestinien occupé, dans la mesure où elle occasionne
le départ de populations palestiniennes de certaines zones, comme il sera
expliqué au paragraphe 133 ci-après. Cette construction, s’ajoutant aux
mesures prises antérieurement, dresse ainsi un obstacle grave à l’exercice
par le peuple palestinien de son droit à Pautodétermination et viole de ce
fait l'obligation incombant à Israël de respecter ce droit.

#

123. La construction du mur pose en outre plusieurs problèmes au

52
185 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

regard des dispositions pertinentes du droit international humanitaire et
des conventions relatives aux droits de l’homme.

124. S'agissant du règlement de La Haye de 1907, la Cour rappellera
que ce dernier traite dans sa section II des hostilités et notamment des
«moyens de nuire à l'ennemi, des sièges et des bombardements». Il traite
dans sa section III de l'autorité militaire dans les territoires occupés.
Seule la section II] est à Pheure actuelle applicable en Cisjordanie et
Particle 23 g) du règlement qui figure dans la section IT n’est donc pas
pertinent.

La section III] du règlement de La Haye inclut notamment les ar-
ticles 43, 46 et 52, applicables dans le territoire palestinien occupé. L’ar-
ticle 43 donne à l'occupant le devoir de prendre «toutes les mesures qui
dépendent de lui en vue de rétablir et d’assurer, autant qu'il est possible,
l’ordre et la vie publics en respectant, sauf empéchement absolu, les lois
en vigueur dans le pays». L’article 46 ajoute que la propriété privée doit
être «respectélel» et «ne peut pas être confisquée». Enfin, l’article 52
autorise dans certaines limites les réquisitions en nature et des services
pour les besoins de l'armée d'occupation.

125. La quatrième convention de Genève distingue, elle aussi, entre les
dispositions applicables lors des opérations militaires ayant conduit à
l'occupation et celles qui demeurent applicables pendant toute la durée de
l'occupation. Elle dispose en effet dans son article 6:

«La présente convention s’appliquera dès le début de tout conflit
ou occupation mentionnés à l’article 2.

Sur le territoire des parties au conflit, l'application de la conven-
tion cessera à la fin générale des opérations militaires.

En territoire occupé, l’application de la présente convention ces-
sera un an après la fin générale des opérations militaires ; néanmoins,
la puissance occupante sera liée pour la durée de l'occupation — pour
autant que cette puissance exerce les fonctions de gouvernement
dans le territoire en question — par les dispositions des articles sui-
vants de la présente convention: | à 12, 27, 29 à 34, 47, 49, 51, 52,
53, 59, 61 à 77 et 143.

Les personnes protégées, dont la libération, le rapatriement ou
létablissement auront lieu après ces délais resteront dans l'intervalle
au bénéfice de la présente convention.»

Les opérations militaires qui conduisirent en 1967 à l'occupation de la
Cisjordanie ayant pris fin depuis longtemps, seuls les articles de la qua-
trième convention de Genève visés au troisième alinéa de l’article 6
demeurent applicables dans ce territoire occupé.

126. Figurent parmi ces dispositions les articles 47, 49, 52, 53 et 59 de
la quatrième convention de Genève.

D’après l’article 47:

« Les personnes protégées qui se trouvent dans un territoire occupé

53
186

ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

ne seront privées, en aucun cas ni d’aucune manière, du bénéfice de
la présente convention, soit en vertu d’un changement quelconque
intervenu du fait de l’occupation dans les institutions ou le gouver-
nement du territoire en question, soit par un accord passé entre les
autorités du territoire occupé et la puissance occupante, soit encore
en raison de l'annexion par cette dernière de tout ou partie du terri-
toire occupé.»

L'article 49 se lit comme suit:

D’

54

«Les transferts forcés, en masse ou individuels, ainsi que les
déportations de personnes protégées hors du territoire occupé dans
le territoire de la puissance occupante ou dans celui de tout autre
Etat, occupé ou non, sont interdits, quel qu’en soit le motif.

Toutefois, la puissance occupante pourra procéder à l'évacuation
totale ou partielle d’une région occupée déterminée, si la sécurité de
la population ou d’impérieuses raisons militaires l’exigent. Les éva-
cuations ne pourront entraîner le déplacement de personnes proté-
gées qu’à l’intérieur du territoire occupé, sauf en cas d’impossibilité
matérielle. La population ainsi évacuée sera ramenée dans ses foyers
aussitôt que les hostilités dans ce secteur auront pris fin.

La puissance occupante, en procédant à ces transferts ou à ces
évacuations, devra faire en sorte, dans toute la mesure du possible,
que les personnes protégées soient accueillies dans des installations
convenables, que les déplacements soient effectués dans des condi-
tions satisfaisantes de salubrité, d'hygiène, de sécurité et d’alimenta-
tion et que les membres d’une même famille ne soient pas séparés les
uns des autres.

La puissance protectrice sera informée des transferts et évacua-
tions dès qu’ils auront eu lieu.

La puissance occupante ne pourra retenir les personnes protégées
dans une région particulièrement exposée aux dangers de la guerre,
sauf si la sécurité de la population ou d’impérieuses raisons militaires
Pexigent.

La puissance occupante ne pourra procéder à la déportation ou au
transfert d’une partie de sa propre population civile dans le territoire
occupé par elle.»

après l’article 52:

«Aucun contrat, accord ou règlement ne pourra porter atteinte au
droit de chaque travailleur, volontaire ou non, où qu'il se trouve, de
s'adresser aux représentants de la puissance protectrice pour deman-
der l'intervention de celle-ci.

Toute mesure tendant à provoquer le chômage ou à restreindre les
possibilités de travail des travailleurs d’un pays occupé, en vue de les
amener à travailler pour la puissance occupante, est interdite.»
187

ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

L'article 53 prévoit ce qui suit:

«Il est interdit à la puissance occupante de détruire des biens
mobiliers où immobiliers, appartenant individuellement ou collecti-
vement à des personnes privées, à Etat ou à des collectivités pu-
bliques, à des organisations sociales et coopératives, sauf dans les
cas où ces destructions seraient rendues absolument nécessaires par
les opérations militaires.»

Aux termes enfin de l’article 59:

«Lorsque la population d’un territoire occupé ou une partie de
celle-ci est insuffisamment approvisionnée, la puissance occupante
acceptera les actions de secours faites en faveur de cette population
et les facilitera dans toute la mesure de ses moyens.

Ces actions, qui pourront être entreprises soit par des Etats, soit
par un organisme humanitaire impartial, tel que le Comité interna-
tional de la Croix-Rouge, consisteront notamment en des envois de
vivres, produits médicaux et vêtements.

Tous les Etats contractants devront autoriser le libre passage de
ces envois et en assurer la protection.

Une puissance accordant le libre passage d’envois destinés à un
territoire occupé par une partie adverse au conflit aura toutefois le
droit de vérifier les envois, de réglementer leur passage selon des
horaires et itinéraires prescrits, et d’obtenir de la puissance protec-
trice une assurance suffisante que ces envois sont destinés à secourir
la population dans le besoin, et ne sont pas utilisés au profit de la
puissance occupante.»

127. Le pacte international relatif aux droits civils et politiques com-
porte, lui aussi, plusieurs dispositions pertinentes. Avant d’examiner ces
dispositions, la Cour observera que l’article 4 du pacte permet sous di-
verses conditions de déroger à certaines dispositions de cet instrument.
Israël a usé du droit de dérogation qu'il tient de cet article en adressant
le 3 octobre 1991 au Secrétaire général des Nations Unies la communica-
tion suivante:

55

«Depuis sa création, l'Etat d'Israël a été victime de menaces et
d'attaques qui n’ont cessé d’être portées contre son existence même
ainsi que contre la vie et les biens de ses citoyens.

Ces actes ont pris la forme de menaces de guerre, d’attaques
armées réelles et de campagnes de terrorisme à la suite desquelles des
êtres humains ont été tués et blessés.

Etant donné ce qui précède, l’état d'urgence qui a été proclamé
en mai 1948 est resté en vigueur depuis lors. Cette situation constitue
un danger public exceptionnel au sens du paragraphe 1 de l’article 4
du pacte.

Le Gouvernement israélien a donc jugé nécessaire, conformément
à ce même article 4, de prendre, dans la stricte mesure où la situation
l'exige, des mesures visant à assurer la défense de l'Etat et la protec-
188 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

tion de la vie et des biens de ses citoyens, y compris l'exercice de pou-
voirs d’arrestation et de détention.

Pour autant que l’une quelconque de ces mesures soit incompa-
tible avec l’article 9 du pacte, Israël déroge ainsi à ses obligations au
titre de cette disposition.»

La Cour constate que la dérogation ainsi notifiée ne vise que l’article 9
du pacte international relatif aux droits civils et politiques proclamant le
droit à la liberté et à la sécurité de la personne et fixant les règles appli-
cables en cas d’arrestation et de détention. Les autres articles du pacte
demeurent donc applicables non seulement sur le territoire d'Israël, mais
encore dans le territoire palestinien occupé.

128. Parmi ceux-ci doit être cité l’article 17, dont le paragraphe | se lit
comme suit: «Nul ne sera l’objet d’immixtions arbitraires ou illégales
dans sa vie privée, sa famille, son domicile ou sa correspondance, ni
d’atteintes illégales à son honneur et à sa réputation. »

Doit également être mentionné le paragraphe | de l’article 12 selon
lequel «[q]uiconque se trouve légalement sur le territoire d’un Etat a le
droit d’y circuler librement et d’y choisir librement sa résidence».

129, Aux garanties générales fournies par l’article 12 du pacte interna-
tional relatif aux droits civils et politiques en ce qui concerne la liberté de
circulation s’ajoutent des garanties particulières d’accès dans le cas des
Lieux saints chrétiens, juifs et musulmans. Le statut des Lieux saints
chrétiens au sein de l’Empire ottoman est extrêmement ancien. Les der-
nières dispositions les concernant avaient été incorporées à l’article 62 du
traité de Berlin du 13 juillet 1878. Le mandat pour la Palestine donné au
Gouvernement britannique le 24 juillet 1922 comportait un article 13
selon lequel:

«Tout en maintenant l’ordre et la bienséance publics, le manda-
taire assume toute responsabilité au sujet des Lieux saints, des édi-
fices et des sites religieux en Palestine, y compris celle de préserver les
droits existants, d'assurer le libre accès des Lieux saints, des édifices
et des sites religieux, et le libre exercice du culte.»

L'article 13 ajoutait ce qui suit: «Rien dans le présent mandat ne pourra
être interprété comme ... autorisant à toucher aux immeubles ou à inter-
venir dans l'administration des sanctuaires purement musulmans, dont
les privilèges sont garantis.»

Au lendemain de la seconde guerre mondiale, l’Assemblée générale,
lorsqu'elle adopta la résolution 181 (II) sur le gouvernement futur de la
Palestine, consacra un chapitre entier du plan de partage aux Lieux saints,
édifices et sites religieux. L'article 2 de ce chapitre disposait qu’en ce qui
concerne les Lieux saints

«la liberté d’accés, de visite et de transit seralit] garantie, conformé-
ment aux droits existants, à tous les résidents ou citoyens [de l'Etat

56
189 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

arabe, de l’Etat juif] et de la ville de Jérusalem, ainsi qu’aux étran-
gers, sans distinction de nationalité, sous réserve de considérations
de sécurité nationale et de maintien de l’ordre public et de la bien-
séance».

Puis, au lendemain du conflit armé de 1948, la convention générale
d’armistice de 1949 entre la Jordanie et Israël prévit, en son article VIII,
la constitution d’un comité spécial «chargé d'établir des plans et arran-
gements concernant les questions que l’une ou l’autre partie pourrait] lui
soumettre» en vue d'étendre la portée de la convention et d’en améliorer
la mise en œuvre. Parmi ces questions, sur lesquelles un accord de prin-
cipe avait déjà été réalisé, figurait «la liberté d'accès aux Lieux saints».

L'engagement ainsi pris concernait pour l'essentiel les Lieux saints
situés à l’est de la Ligne verte. Toutefois, certains Lieux saints se trou-
vaient à l’ouest de la même ligne. Il en était ainsi, sur le mont Sion, du
Cénacle et du tombeau de David. Israël comme la Jordanie s’étaient donc
engagés, en concluant la convention générale d’armistice, à assurer la
liberté d’accès aux Lieux saints. La Cour considère que cet engagement
d'Israël est demeuré valable pour les Lieux saints passés sous son contrôle
en 1967. Ledit engagement a en outre été confirmé par le paragraphe 1
de l’article 9 du traité de paix de 1994 entre Israël et la Jordanie, selon
lequel, de manière plus générale, «[cJhacune des deux parties contrac-
tantes donnera la liberté d’accés aux sites ayant une signification religieuse
et historique».

130. Quant au pacte international relatif aux droits économiques,
sociaux et culturels, il comporte plusieurs dispositions pertinentes concer-
nant le droit au travail (art. 6 et 7); la protection et assistance accordées
à la famille et aux enfants et adolescents (art. 10); le droit à un niveau de
vie suffisant, y compris la nourriture, le vêtement et le logement, et le
droit «d’être à l’abri de la faim» (art. 11); le droit à la santé (art. 12) et le
droit à l'éducation (art. 13 et 14).

131. Enfin, la convention des Nations Unies relative aux droits de
Penfant du 20 novembre 1989 comporte des dispositions analogues en ses
articles 16, 24, 27 et 28.

*

132. Il ressort des informations fournies 4 la Cour et notamment du
rapport du Secrétaire général que la construction du mur a entrainé la
destruction ou la réquisition de propriétés dans des conditions contraires
aux prescriptions des articles 46 et 52 du règlement de La Haye de 1907
et de l’article 53 de la quatrième convention de Genève.

133. Cette construction, la création d’une zone fermée entre la Ligne
verte et le mur, et la constitution d’enclaves ont par ailleurs apporté des
restrictions importantes à la liberté de circulation des habitants du terri-
toire palestinien occupé (à l’exception des ressortissants israéliens et assi-

57
190 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

milés). Ces restrictions sont particulièrement sensibles dans des zones
urbaines, telles que l’enclave de Qaigqiliya ou la ville de Jérusalem et ses
banlieues. Elles sont aggravées du fait que les portes d’accès sont dans
certains secteurs en nombre réduit et que leurs horaires d’ouverture
paraissent limités et appliqués de manière irrégulière. Par exemple, selon
le rapporteur spécial de la Commission des droits de l’homme sur la
situation des droits de l'homme dans les territoires palestiniens occupés
par Israël depuis 1967, «fl]a ville de [Qalqiliya], qui compte 40000 habi-
tants, est complètement entourée par le mur, et ses habitants ne peuvent
y entrer ou en sortir que par un poste de contrôle militaire ouvert de
7 heures du matin à 7 heures du soir» (rapport du rapporteur spécial de
la Commission des droits de l’homme, M. John Dugard, sur la situation
des droits de l’homme dans les territoires palestiniens occupés par Israël
depuis 1967, soumis conformément à la résolution 1993/2 A de la Com-
mission intitulée «Question de la violation des droits de l’homme dans les
territoires arabes occupés, y compris la Palestine», E/CN.4/2004/6, 8 sep-
tembre 2003, par. 9).

Ii en est aussi résulté de sérieuses répercussions pour la production
agricole, comme cela est attesté par plusieurs sources. Selon le Comité
spécial chargé d’enquéter sur les pratiques israéliennes affectant les droits
de l’homme du peuple palestinien et des autres Arabes des territoires
occupés, il est

«estim[é] que 100000 dounams [environ 10000 hectares] des terres
agricoles les plus fertiles de la Cisjordanie, confisquées par les forces
d’occupation israéliennes, ont été détruites pendant la première phase
de construction du mur, entraînant la disparition de très nombreux
biens, notamment de terres agricoles, d’oliviers, de puits, d’agrume-
raies et de serres, dont des dizaines de milliers de Palestiniens étaient
tributaires pour leur survie» (rapport du Comité spécial chargé
d’enquéter sur les pratiques israéliennes affectant les droits de
l’homme du peuple palestinien et des autres Arabes des territoires
occupés, A/58/311, 22 août 2003, par. 26).

Le rapporteur spécial sur la situation des droits de l’homme dans les ter-
ritoires palestiniens occupés par Israël depuis 1967 indique pour sa part
que «{lJa plupart des terres palestiniennes se trouvant du côté israélien du
mur sont des terres agricoles fertiles et [que l’Jon y trouve certains des
puits les plus importants de la région»; il ajoute que «[dle nombreux
arbres fruitiers et oliviers ont été arrachés lors de sa construction»
(E/CN.4/2004/6, 8 septembre 2003, par. 9). Quant au rapporteur spécial
sur le droit à l’alimentation de la Commission des droits de l'homme des
Nations Unies, il constate que la construction du mur «coupe les Pales-
tiniens de leurs terres agricoles, de leurs puits et de leurs moyens de sub-
sistänce» (rapport du rapporteur spécial de la Commission des droits de
l’homme, M. Jean Ziegler, «Le droit à Palimentation», additif, mission
dans les territoires palestiniens occupés, E/CN.4/2004/10/Add.2, 31 oc-
tobre 2003, par. 49). Dans une enquête récente du Programme alimentaire

58
191 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

mondial, il est précisé que cette situation a aggravé l'insécurité alimen-
taire dans la région, qui compterait 25 000 nouveaux bénéficiaires d’aide
alimentaire (rapport du Secrétaire général, par. 25).

Il en résulte en outre, pour les populations concernées, des difficultés
croissantes d’accés aux services de santé, ainsi qu'aux établissements sco-
laires et à l’approvisionnement primaire en eau, constat également corro-
boré par diverses sources d’information. Le rapport du Secrétaire général
mentionne ainsi de manière générale que, «{sJelon le Bureau central de
statistique palestinien, la barrière a, à ce jour, coupé 30 localités des ser-
vices de santé, 22 des établissements scolaires, 8 des sources primaires
d’eau et 3 du réseau électrique» (rapport du Secrétaire général, par. 23).
Le rapporteur spécial de la Commission des droits de l’homme sur la
situation des droits de l’homme dans les territoires palestiniens occupés
par Israël depuis 1967 indique quant à lui que «files Palestiniens qui ha-
bitent entre le mur et la Ligne verte ne pourront plus accéder à leurs terres
ni à leur lieu de travail, aux écoles, aux hôpitaux et autres services
sociaux» (E/CN.4/2004/6, 8 septembre 2003, par. 9). Concernant plus
particulièrement l’accès aux ressources en eau, le rapporteur spécial sur le
droit à l’alimentation de la Commission des droits de l’homme relève que,
«fe]n construisant la clôture, Israël annexera aussi de fait la plus grande
partie de la nappe phréatique occidentale (qui fournit 51% des ressources
en eau de la Cisjordanie)» (E/CN.4/2004/10/Add.2, 31 octobre 2003,
par. 51). De même, en ce qui concerne laccés aux services de santé, il a
été indiqué que, du fait de la constitution de l’enclave de Qalgqiliya, un
hôpital des Nations Unies situé dans cette ville a connu une baisse de fré-
quentation de 40% (rapport du Secrétaire général, par. 24).

A Qalgiliya, selon des rapports fournis aux Nations Unies, environ
600 négoces ou entreprises ont dû fermer leurs portes et 6000 à 8000 per-
sonnes ont déjà quitté la région (E/CN.4/2004/6, 8 septembre 2003,
par. 10; E/CN.4/2004/10/Add.2, 31 octobre 2003, par. 51). Le rapporteur
spécial sur le droit à l’alimentation de la Commission des droits de
l'homme a relevé en outre que, «[I]a clôture/le mur coupant les commu-
nautés de leurs terres et de leur eau sans leur donner d’autres moyens de
subsistance, nombreux sont les Palestiniens habitant dans ces régions qui
seront obligés de partir» (E/CN.4/2004/10/Add.2, 31 octobre 2003,
par. 51). A cet égard également, la construction du mur priverait en fait
un nombre significatif de Palestiniens de leur droit de «choisir librement
[leur] résidence». Par ailleurs, de l’avis de la Cour, puisque la construc-
tion du mur et le régime qui lui est associé ont déjà obligé un nombre
significatif de Palestiniens à quitter certaines zones — processus qui se
poursuivra avec l'édification de nouveaux tronçons du mur —, cette
construction, combinée à l'établissement des colonies de peuplement
mentionné au paragraphe 120 ci-dessus, tend à modifier la composition
démographique du territoire palestinien occupé.

134. Au total, de l’avis de la Cour, la construction du mur et le régime
qui lui est associé entravent la liberté de circulation des habitants du ter-
ritoire palestinien occupé (à l'exception des ressortissants israéliens et

59
192 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

assimilés) telle que garantie par le paragraphe 1 de l’article 12 du pacte
international relatif aux droits civils et politiques. [ls entravent également
l'exercice par les intéressés des droits au travail, à la santé, à l'éducation
et à un niveau de vie suffisant tels que proclamés par le pacte internatio-
nal relatif aux droits économiques, sociaux et culturels et la convention
des Nations Unies relative aux droits de l'enfant. Enfin, la construction
du mur et le régime qui lui est associé, en contribuant aux changements
démographiques auxquels il est fait référence aux paragraphes 122 et 133
ci-dessus, sont contraires au sixième alinéa de l’article 49 de la quatrième
convention de Genève et aux résolutions du Conseil de sécurité rappor-
tées au paragraphe 120 ci-dessus.

135. La Cour observera cependant que le droit international humani-
taire applicable comporte des dispositions permettant de tenir compte
dans certains cas des impératifs militaires.

L'article 46 du règlement de La Haye de 1907 et l’article 47 de la qua-
trième convention de Genève ne contiennent pour leur part aucune clause
de limitation de ce type. En ce qui concerne les transferts forcés de popu-
lation ou les déportations prohibées par le premier alinéa de l’article 49
de la convention, le deuxième alinéa du même article réserve le cas où «la
sécurité de la population ou d’impérieuses nécessités militaires l'exigent».
Cette réserve ne couvre cependant pas le sixième alinéa du même article,
qui interdit à la puissance occupante de «procéder à la déportation ou au
transfert d’une partie de sa propre population civile dans le territoire
occupé par elle». Quant à l’article 53 relatif à la destruction des biens, il
prévoit une exception «dans les cas où ces destructions seraient rendues
absolument nécessaires par les opérations militaires ».

La Cour estime que les impératifs militaires prévus par ces textes
peuvent être invoqués dans des territoires occupés même après la fin
générale des opérations militaires ayant conduit à l'occupation de ces
territoires. Toutefois, au vu du dossier, la Cour n’est pas convaincue que
les destructions opérées contrairement à l'interdiction édictée à
l’article 53 de la quatrième convention de Genève aient été rendues
absolument nécessaires par des opérations militaires.

136. La Cour observera également que certaines des conventions rela-
tives aux droits de l’homme, et en particulier le pacte international relatif
aux droits civils et politiques, contiennent des clauses qui peuvent être
invoquées par les Etats parties en vue de déroger, sous diverses condi-
tions, à certaines de leurs obligations conventionnelles. À cet égard, la
Cour rappellera cependant que la communication d'Israël, notifiée au
Secrétaire général des Nations Unies conformément à l’article 4 du pacte
international relatif aux droits civils et politiques, ne porte que sur l’ar-
ticle 9 du pacte concernant la liberté et la sécurité de la personne (voir
paragraphe 127 ci-dessus); Israël est donc tenu au respect de toutes les
autres dispositions de cet instrument.

La Cour relèvera en outre que certaines dispositions des conventions
relatives aux droits de l’homme sont assorties de clauses de limitation des
droits couverts par ces dispositions. Aucune clause de ce type ne figure à

60
193 ÉDIFICATION D'UN MUR {AVIS CONSULTATIF)

Particle 17 du pacte international relatif aux droits civils et politiques. En
revanche, le paragraphe 3 de l’article 12 de cet instrument dispose que la
liberté de circulation telle que garantie par ledit article

«ne [peut] être l’objet de restrictions que si celles-ci sont prévues par
la loi, nécessaires pour protéger la sécurité nationale, l’ordre public,
la santé ou la moralité publiques ou les droits et libertés d’autrui et
compatibles avec les autres droits reconnus par le présent pacte».

Pour sa part, le pacte international relatif aux droits économiques, sociaux
et culturels contient en son article 4 une disposition générale ainsi
libellée :

«Les Etats parties au présent pacte reconnaissent que, dans la
jouissance des droits assurés par l'Etat conformément au présent
pacte, Etat ne peut soumettre ces droits qu’aux limitations établies
par la loi, dans la seule mesure compatible avec la nature de ces
droits et exclusivement en vue de favoriser le bien-être général dans
une société démocratique. »

La Cour observera que, aux termes mêmes du paragraphe 3 de l’ar-
ticle 12 du pacte international relatif aux droits civils et politiques, les res-
trictions envisagées par ce paragraphe constituent des exceptions au droit
à la liberté de circulation garanti au paragraphe 1. En outre, ces restric-
tions doivent non seulement servir les buts autorisés, mais encore être
nécessaires pour atteindre ces buts. Pour reprendre la formulation rete-
nue par le Comité des droits de l’homme, elles «doivent être conformes
au principe de la proportionnalité» et «doivent constituer le moyen le
moins perturbateur parmi ceux qui pourraient permettre d’obtenir le
résultat recherché» (CCPR/C/21/Rev.1/Add.9, observation générale
n° 27, par. 14). Au vu des informations dont elle dispose, la Cour estime
que ces conditions ne sont pas remplies en lespèce.

La Cour fera également observer que les restrictions à la jouissance par
les Palestiniens habitant dans le territoire occupé par Israël de leurs droits
économiques, sociaux et culturels, telles qu’elles résultent de la construc-
tion du mur par cet Etat, ne répondent pas à une condition posée par
Particle 4 du pacte international relatif aux droits économiques, sociaux
et culturels, à savoir qu’elles doivent être établies «exclusivement en vue
de favoriser le bien-être général dans une société démocratique».

137. Au total, la Cour, au vu du dossier, n’est pas convaincue que la
poursuite des objectifs de sécurité avancés par Israël nécessitait l’adop-
tion du tracé choisi pour le mur. Le mur tel que tracé et le régime qui lui
est associé portent atteinte de manière grave à de nombreux droits des
Palestiniens habitant dans le territoire occupé par Israël sans que les
atteintes résultant de ce tracé puissent être justifiées par des impératifs
militaires ou des nécessités de sécurité nationale ou d'ordre public. La
construction d'un tel mur constitue dès lors une violation par Israël de

61
194 EDIFICATION D'UN MUR (AVIS CONSULTATIF)

diverses obligations qui lui incombent en vertu des instruments appli-
cables de droit international humanitaire et des droits de l’homme.

*

138. Ainsi, la Cour a conclu que la construction du mur est un acte
non conforme a diverses obligations juridiques internationales incombant
à Israël. A annexe I du rapport du Secrétaire général, il est cependant
précisé que, selon Israël, «la construction du mur est conforme a l’ar-
ticle 51 de la Charte des Nations Unies, ainsi qu'à son droit inhérent de
légitime défense et aux résolutions 1368 (2001) et 1373 (2001) du Conseil
de sécurité». Plus précisément, le représentant permanent d'Israël auprès
des Nations Unies a fait valoir devant l’Assemblée générale, le 20 octobre
2003, que «la barrière est une mesure tout à fait conforme au droit [de
légitime défense] des Etats ... consacré par l’article 51 de la Charte»; il a
ajouté que ces résolutions «ont reconnu clairement le droit des Etats au
recours à la force en cas de légitime défense contre les attentats terro-
ristes» et qu'elles reconnaissent par conséquent le droit de recourir a
cette fin a des mesures n’impliquant pas l’emploi de la force (A/ES-10/
PV.21, p. 6).

139. Selon l’article 51 de la Charte des Nations Unies:

«Aucune disposition de la présente Charte ne porte atteinte au
droit naturel de légitime défense, individuelle ou collective, dans le
cas où un Membre des Nations Unies est l’objet d’une agression
armée, jusqu’à ce que le Conseil de sécurité ait pris les mesures
nécessaires pour maintenir la paix et la sécurité internationales. »

L'article 51 de la Charte reconnaît ainsi l'existence d’un droit naturel
de légitime défense en cas d’agression armée par un Etat contre un autre
Etat. Toutefois, Israël ne prétend pas que les violences dont il est victime
soient imputables à un Etat étranger.

La Cour note par ailleurs qu'Israël exerce son contrôle sur le territoire
palestinien occupé et que, comme Israël l’indique lui-même, la menace
qu'il invoque pour justifier la construction du mur trouve son origine à
l’intérieur de ce territoire, et non en dehors de celui-ci. Cette situation est
donc différente de celle envisagée par les résolutions 1368 (2001) et 1373
(2061) du Conseil de sécurité, et de ce fait Israël ne saurait en tout état de
cause invoquer ces résolutions au soutien de sa prétention à exercer un
droit de légitime défense.

En conséquence, la Cour conclut que l’article 51 de la Charte est sans
pertinence au cas particulier.

140. La Cour s’est cependant demandé si Israël pourrait se prévaloir
d’un état de nécessité permettant d’exclure l’illicéité de la construction du
mur. A cet égard, la Cour se doit de noter que certaines des conventions
en cause incluent des clauses de limitation des droits garantis ou des
clauses de dérogation (voir paragraphes 135 et 136 ci-dessus). Dès lors

62
195 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

que ces traités font déja place a de telles considérations dans leurs dispo-
sitions mêmes, on pourrait se demander si l’état de nécessité tel que
reconnu par le droit international coutumier pourrait étre invoqué en ce
qui concerne ces traités comme cause excluant l’illicéité des mesures ou
décisions incriminées. Mais la Cour n’aura pas à examiner cette question.
Ainsi qu’elle Pa observé en Vaffaire relative au Projet Gabëikovo-
Nagymaros { Hongriel Slovaquie }, «l’état de nécessité constitue une cause,
reconnue par le droit international coutumier», qui «ne saurait être
admise qu'à titre exceptionnel»: il «ne peut être invoqué qu’à certaines
conditions, strictement définies, qui doivent être cumulativement réunies;
et l'Etat concerné n’est pas seul juge de la réunion de ces conditions»
(C.1.J. Recueil 1997, p. 40, par. 51). La Cour a précisé l’une de ces condi-
tions en reprenant les termes employés par la Commission du droit inter-
national dans un texte qui, en sa forme actuelle, prévoit que le fait incri-
miné doit constituer «pour l'Etat le seul moyen de protéger un intérêt
essentiel contre un péril grave et imminent» (article 25 des articles de la
Commission du droit international sur la responsabilité internationale de
l'Etat; voir aussi l’ancien article 33 du projet d'articles sur la responsabi-
lité internationale des Etats, dont le libellé était identique dans la version
française). Au vu du dossier, la Cour n'est pas convaincue que la cons-
truction du mur selon le tracé retenu était le seul moyen de protéger les
intérêts d'Israël contre le péril dont il s’est prévalu pour justifier cette
construction.

141. Reste qu’Israél doit faire face à des actes de violence indiscrimi-
nés, nombreux et meurtriers, visant sa population civile. Il a le droit, et
même le devoir, d’y répondre en vue de protéger la vie de ses citoyens.
Les mesures prises n’en doivent pas moins demeurer conformes au droit
international applicable.

142. Au total, la Cour estime qu’Israél ne saurait se prévaloir du droit
de légitime défense ou de l’état de nécessité, comme excluant l’illicéité de
la construction du mur qui résulte des considérations mentionnées aux
paragraphes 122 et 137 ci-dessus. En conséquence, la Cour juge que la
construction du mur et le régime qui lui est associé sont contraires au
droit international.

x * x

143. Etant parvenue à la conclusion que, par |’édification du mur dans
le territoire palestinien occupé, y compris à l’intérieur et sur le pourtour
de Jérusalem-Est, et par l'adoption du régime qui lui est associé, Israël
a violé diverses obligations internationales lui incombant (voir para-
graphes 114 à 137 ci-dessus), la Cour doit à présent, pour répondre à la
question posée par l’Assemblée générale, procéder à l'examen des consé-
quences de ces violations.

63
196 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

144. Dans leurs exposés écrits et oraux, de nombreux participants à la
procédure devant la Cour ont soutenu que lédification illicite par Israël
de ce mur entrainait des conséquences juridiques tant pour cet Etat que
pour les autres Etats et l'Organisation des Nations Unies; dans son
exposé écrit, Israël, pour sa part, n’a pas présenté d’arguments en ce qui
concerne les conséquences juridiques qui pourraient résulter de la cons-
truction du mur.

145. En ce qui concerne les conséquences juridiques pour Israël, il a
été allégué qu’Israél avait en premier lieu l’obligation juridique de mettre
fin a la situation illicite en cessant immédiatement la construction du mur
dans le territoire palestinien occupé et de donner des assurances et des
garanties de non-répétition appropriées.

Israël aurait en deuxième lieu l’obligation juridique de réparer les dom-
mages occasionnés par son comportement illicite. Cette réparation devrait
tout d’abord prendre la forme d’une restitution, à savoir la démolition
des portions du mur construites dans le territoire palestinien occupé et
l'annulation des actes juridiques liés à l'édification du mur, ainsi que la
restitution des biens réquisitionnés ou expropriés aux fins de celle-ci: la
réparation devrait également consister en une indemnisation appropriée
des personnes dont les habitations ou exploitations agricoles ont été
détruites.

Il a encore été affirmé qu'Israël avait le devoir permanent d'exécuter
toutes les obligations internationales auxquelles il a contrevenu du fait de
la construction du mur dans le territoire palestinien occupé et du régime
qui lui est associé; et il a par ailleurs été soutenu que, aux termes de la
quatrième convention de Genève, Israël avait l’obligation de rechercher
et de traduire devant ses tribunaux les personnes dont il est allégué
qu'elles ont commis, ou qu’elles ont ordonné que soient commis, de
graves manquements au droit international humanitaire découlant de la
planification, de l’édification et de l’utilisation du mur.

146. En ce qui concerne les conséquences juridiques pour les Etats
autres qu’Israél, il a été exposé devant la Cour que tous les Etats avaient
Pobligation de ne pas reconnaître la situation illicite résultant de la cons-
truction du mur, de ne pas préter aide ou assistance au maintien de cette
situation et de coopérer en vue de mettre un terme aux violations allé-
guées et de s’assurer qu’elles donneront lieu à réparation.

Certains participants à la procédure devant la Cour ont également
relevé que les Etats parties à la quatrième convention de Genève avaient
l'obligation de prendre des mesures visant à assurer le respect de la
convention et que, dans la mesure où la construction et le maintien du
mur dans le territoire palestinien occupé seraient constitutifs d’infractions
graves à cette convention, les Etats parties à celle-ci avaient l'obligation
d’en poursuivre les auteurs ou de les extrader. Il a par ailleurs été relevé
que

«le Conseil de sécurité des Nations Unies devrait examiner les vio-
lations flagrantes et systématiques des régles et principes de droit

64
197 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

international, en particulier de droit international humanitaire, com-
mises par Israël, et prendre toutes les mesures nécessaires pour y
mettre fin»,

et que le Conseil de sécurité et l’Assemblée générale avaient l'obligation
de tenir dûment compte de l'avis consultatif que la Cour rendrait.

x x

147. La Cour ayant constaté que l’édification du mur dans le territoire
palestinien occupé, y compris à l’intérieur et sur le pourtour de Jérusa-
lem-Est, et le régime qui lui est associé étaient contraires à diverses obh-
gations internationales d'Israël, il s’ensuit que la responsabilité de cet
Etat est engagée selon le droit international.

148. La Cour examinera maintenant les conséquences juridiques qui
résultent des violations du droit international par Israël en opérant une
distinction entre, d’une part, celles qui en découlent pour cet Etat et,
d’autre part, celles qui en découlent pour les autres Etats et, le cas
échéant, pour l'Organisation des Nations Unies. La Cour se penchera en
premier lieu sur les conséquences juridiques de ces violations en ce qui
concerne Israël.

*

149. La Cour note qu'Israël est tout d’abord tenu de respecter les obli-
gations internationales auxquelles il a contrevenu par la construction du
mur en territoire palestinien occupé (voir paragraphes 114 a 137 ci-
dessus). En conséquence, Israël doit observer l’obligation qui lui incombe
de respecter le droit à l’autodétermination du peuple palestinien et les obli-
gations auxquelles il est tenu en vertu du droit international humanitaire
et du droit international relatif aux droits de l’homme. Par ailleurs, il doit
assurer la liberté d’accés aux Lieux saints passés sous son contrôle à la
suite du conflit de 1967 (voir paragraphe 129 ci-dessus).

150. La Cour observe qu'Israël a également l'obligation de mettre un
terme à la violation de ses obligations internationales, telle qu’elle résulte
de la construction du mur en territoire palestinien occupé. L'obligation
d'un Etat responsable d'un fait internationalement illicite de mettre fin à
celui-ci est bien fondée en droit international général et la Cour a, à
diverses reprises, confirmé l'existence de cette obligation (Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci {Nicaragua c.
Etats-Unis d'Amérique), fond, arrêt, C.LJ. Recueil 1986, p. 149; Person-
nel diplomatique et consulaire des Etats-Unis à Téhéran, arrêt, CLIS.
Recueil 1980, p. 44, par. 95; Haya de la Torre, arrêt, C.LJ. Recueil 1951,
p. 82).

IS]. Israël a en conséquence l'obligation de cesser immédiatement les
travaux d’édification du mur qu'il est en train de construire dans le ter-
ritoire palestinien occupé, y compris à l’intérieur et sur le pourtour de
Jérusalem-Est. Par ailleurs, la Cour ayant indiqué plus haut (voir para-

65
198 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

graphe 143 ci-dessus) que les violations par Israël de ses obligations inter-
nationales résultaient de l'édification du mur et du régime juridique qui
lui est associé, la cessation de ces violations implique le démantèlement
immédiat des portions de cet ouvrage situées dans le territoire palestinien
occupé, y compris à l’intérieur et sur le pourtour de Jérusalem-Est.
L'ensemble des actes législatifs et réglementaires adoptés en vue de son
édification et de la mise en place du régime qui lui est associé doivent
immédiatement être abrogés ou privés d’effet, sauf dans la mesure où de
tels actes, en ayant ouvert droit à indemnisation ou à d’autres formes de
réparation au profit de la population palestinienne, demeurent pertinents
dans le contexte du respect, par Israël, des obligations visées au para-
graphe 153 ci-dessous.

152. Au demeurant, la construction du mur dans le territoire palesti-
nien occupé ayant notamment nécessité la réquisition et la destruction
d'habitations, de commerces ainsi que d'exploitations agricoles, la Cour
constate aussi qu'Israël a l'obligation de réparer tous les dommages cau-
sés à toutes les personnes physiques ou morales concernées. La Cour rap-
pellera que les modalités essentielles de la réparation en droit coutumier
ont été formulées comme suit par la Cour permanente de Justice interna-
tionale:

«Le principe essentiel, qui découle de la notion même d’acte illi-
cite et qui semble se dégager de la pratique internationale, notam-
ment de la jurisprudence des tribunaux arbitraux, est que la répara-
tion doit, autant que possible, effacer toutes les conséquences de
Pacte illicite et rétablir l’état qui aurait vraisemblablement existé si
ledit acte n'avait pas été commis. Restitution en nature, ou, si elle
n’est pas possible, paiement d’une somme correspondant à la valeur
qu’aurait la restitution en nature; allocation, s’il y a lieu, de dom-
mages-intérêts pour les pertes subies et qui ne seraient pas couvertes
par la restitution en nature ou le paiement qui en prend la place; tels
sont les principes desquels doit s'inspirer la détermination du mon-
tant de l’indemnité due à cause d’un fait contraire au droit interna-
tional.» (Usine de Chorzôw, fond, arrêt n° 13, 1928, C.P.J.I. série À
n° 17, p. 47.)

153. Israël est en conséquence tenu de restituer les terres, les vergers,
les oliveraies et les autres biens immobiliers saisis à toute personne phy-
sique ou morale en vue de l'édification du mur dans le territoire palesti-
mien occupé. Au cas où une telle restitution s’avérerait matériellement
impossible, Israël serait tenu de procéder à l’indemnisation des personnes
en question pour le préjudice subi par elles. De l’avis de la Cour, Israël
est également tenu d’indemniser, conformément aux règles du droit inter-
national applicables en la matière, toutes les personnes physiques ou
morales qui auraient subi un préjudice matériel quelconque du fait de la
construction de ce mur.

66
199 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

154. La Cour en arrive maintenant à l’examen des conséquences juri-
diques des faits internationalement illicites résultant de la construction du
mur par Israël en ce qui concerne les Etats autres que ce dernier.

155. La Cour observera à cet égard qu’au rang des obligations inter-
nationales violées par Israël figurent des obligations erga omnes. Comme
la Cour l’a précisé dans l'affaire de la Barcelona Traction, de telles obli-
gations, par leur nature même, «concernent tous les Etats» et, «[vlu
l'importance des droits en cause, tous les Etats peuvent être considérés
comme ayant un intérêt juridique à ce que ces droits soient protégés»
(Barcelona Traction, Light and Power Company, Limited, deuxième
phase, arrêt, C.LJ. Recueil 1970, p. 32, par. 33). Les obligations erga
omnes violées par Israël sont l'obligation de respecter le droit du peuple
palestinien a l’autodétermination ainsi que certaines des obligations qui
sont les siennes en vertu du droit international humanitaire.

156. S'agissant de la première de ces obligations, la Cour a déjà rap-
pelé (voir paragraphe 88 ci-dessus) que, dans l’affaire du Timor oriental,
elle avait estimé qu’il n’y avait «rien à redire» à l'affirmation selon
laquelle «le droit des peuples à disposer d'eux-mêmes, tel qu’il s’est déve-
loppé à partir de la Charte et de la pratique de l’Organisation des
Nations Unies, est un droit opposable erga omnes» (C.J. Recueil 1995,
p. 102, par. 29). La Cour relévera également qu’aux termes de la résolu-
tion 2625 (XXV) de l’Assemblée générale, à laquelle il a déjà été fait réfé-
rence (voir paragraphe 88 ci-dessus),

«[tjout Etat a le devoir de favoriser, conjointement avec d’autres
Etats ou séparément, la réalisation du principe de l’égalité de droits
des peuples et de leur droit à disposer d'eux-mêmes, conformément
aux dispositions de la Charte, et d’aider l'Organisation des Nations
Unies à s’acquitter des responsabilités que lui a conférées la Charte
en ce qui concerne l’application de ce principe...».

157. En ce qui concerne le droit international humanitaire, la Cour
rappellera que, dans son avis consultatif sur la Licéité de la menace ou de
l'emploi d'armes nucléaires, elle a indiqué qu’«un grand nombre de règles
du droit humanitaire applicable dans les conflits armés sont si fondamen-
tales pour le respect de la personne humaine et pour des «considéra-
tions élémentaires d’humanité»...», qu’elles «s'imposent ... à tous les
Etats, qu'ils aient ou non ratifié les instruments conventionnels qui les
expriment, parce qu’elles constituent des principes intransgressibles
du droit international coutumier» (C.LJ. Recueil 1996 (I), p. 257,
par. 79). De Pavis de la Cour, les règles en question incorporent des obli-
gations revétant par essence un caractére erga omnes.

158. La Cour soulignera par ailleurs qu’aux termes de l’article 1% de la
quatrième convention de Genève, disposition commune aux quatre
conventions de Genève, «[lles Hautes Parties contractantes s’engagent à
respecter et a faire respecter la présente convention en toutes circons-
tances». Il résulte de cette disposition obligation de chaque Etat partie

67
200 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

à cette convention, qu'il soit partie ou non à un conflit déterminé, de faire
respecter les prescriptions des instruments concernés.

159. Vu la nature et l'importance des droits et obligations en cause, la
Cour est d’avis que tous les Etats sont dans l'obligation de ne pas recon-
naître la situation illicite découlant de la construction du mur dans le ter-
ritoire palestinien occupé, y compris à l’intérieur et sur le pourtour de
Jérusalem-Est. Ils sont également dans l'obligation de ne pas prêter aide
ou assistance au maintien de la situation créée par cette construction. Il
appartient par ailleurs a tous les Etats de veiller, dans le respect de la
Charte des Nations Unies et du droit international, à ce qu'il soit mis fin
aux entraves, résultant de la construction du mur, à Vexercice par le
peuple palestinien de son droit à l’autodétermination. En outre, tous les
Etats parties à la convention de Genève relative à la protection des per-
sonnes civiles en temps de guerre, du 12 août 1949, ont Pobligation, dans
le respect de la Charte des Nations Unies et du droit international, de
faire respecter par Israël le droit international humanitaire incorporé
dans cette convention.

160. La Cour est enfin d’avis que l'Organisation des Nations Unies, et
spécialement l’Assemblée générale et le Conseil de sécurité, doivent, en
tenant dûment compte du présent avis consultatif, examiner quelles
nouvelles mesures doivent être prises afin de mettre un terme à la situa-
tion illicite découlant de la construction du mur et du régime qui lui est
associé.

oe
* *

161. La Cour, soucieuse d’apporter son soutien aux buts et principes
inscrits dans la Charte des Nations Unies, en particulier le maintien de la
paix et de la sécurité internationales et le règlement pacifique des diffé-
rends, tient à souligner la nécessité urgente que l'Organisation des Nations
Unies dans son ensemble redouble ses efforts en vue de mettre rapide-
ment un terme au confiit israélo-palestinen, qui continue de poser une
menace à la paix et à la sécurité internationales, et d’établir ainsi une paix
juste et durable dans la région.

162. La Cour a abouti à la conclusion que la construction du mur par
Israël dans le territoire palestinien occupé est contraire au droit interna-
tional et a précisé les conséquences juridiques qu’il convient de tirer de
cette illicéité. Elle croit devoir ajouter que cette construction doit être
replacée dans un contexte plus général. Depuis 1947, année de l'adoption
de la résolution 181 (IT) de l’Assemblée générale et de la fin du mandat
pour la Palestine, se sont multipliés sur le territoire de l’ancien mandat les
conflits armés, les actes de violence indiscriminés et les mesures de répres-
sion. La Cour relèvera qu’aussi bien Israël que la Palestine ont l’obliga-
tion de respecter de manière scrupuleuse le droit international humani-
taire, dont l’un des buts principaux est de protéger la vie des personnes
civiles. Des actions illicites ont été menées et des décisions unilatérales
ont été prises par les uns et par les autres alors que, de l'avis de la Cour,

68
201 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

seule la mise en œuvre de bonne foi de toutes les résolutions pertinentes
du Conseil de sécurité, en particulier les résolutions 242 (1967) et 338
(1973), est susceptible de mettre un terme à cette situation tragique. La
«feuille de route» approuvée par la résolution 1515 (2003) du Conseil de
sécurité constitue l'effort le plus récent en vue de provoquer des négocia-
tions à cette fin. La Cour croit de son devoir d’appeler l'attention de
l'Assemblée générale, à laquelle cet avis est destiné, sur la nécessité
d'encourager ces efforts en vue d’aboutir le plus tôt possible, sur la base
du droit international, à une solution négociée des problèmes pendants et
à la constitution d’un Etat palestinien vivant côte à côte avec Israël et ses
autres voisins, et d’assurer à chacun dans la région paix et sécurité.

*
* *

163. Par ces motifs,

La Cour,

1) A lPunanimité,

Dit qu’elle est compétente pour répondre à la demande d’avis consul-
tatif;

2) Par quatorze voix contre une,

Décide de donner suite à la demande d’avis consultatif;

pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,
Koroma, Vereshchetin, M™° Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, AI-Khasawneh, Elaraby, Owada, Simma, Tomka, juges:

CONTRE: M. Buergenthal, juge;

3) Répond de la manière suivante à la question posée par l’Assemblée
générale :

A. Par quatorze voix contre une,

L’édification du mur qu’Israél, puissance occupante, est en train de
construire dans le territoire palestinien occupé, y compris à l’intérieur et
sur le pourtour de Jérusalem-Est, et le régime qui lui est associé sont
contraires au droit international;

pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,

Koroma, Vereshchetin, M™° Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Elaraby, Owada, Simma, Tomka, juges;
CONTRE: M. Buergenthal, juge;

B. Par quatorze voix contre une,

Israël est dans l’obligation de mettre un terme aux violations du droit
international dont il est l’auteur; il est tenu de cesser immédiatement les
travaux d’édification du mur qu’il est en train de construire dans le ter-
ritoire palestinien occupé, y compris à l’intérieur et sur le pourtour de
Jérusalem-Est, de démanteler immédiatement l'ouvrage situé dans ce ter-

69
202 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

ritoire et d’abroger immédiatement ou de priver immédiatement d'effet
l’ensemble des actes législatifs et réglementaires qui s’y rapportent, confor-
mément au paragraphe 151 du présent avis;
pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,
Koroma, Vereshchetin, M"* Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Elaraby, Owada, Simma, Tomka, juges;
CONTRE: M. Buergenthal, juge;

C. Par quatorze voix contre une,

Israël est dans l'obligation de réparer tous les dommages causés par la
construction du mur dans le territoire palestinien occupé, y compris à
l'intérieur et sur le pourtour de Jérusalem-Est;

pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,

Koroma, Vereshchetin, M" Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Elaraby, Owada, Simma, Tomka, juges;
CONTRE: M. Buergenthal, juge:

D. Par treize voix contre deux,

Tous les Etats sont dans l’obligation de ne pas reconnaître la situation
illicite découlant de la construction du mur et de ne pas prêter aide ou
assistance au maintien de la situation créée par cette construction, tous
les Etats parties à la quatrième convention de Genève relative à la protec-
tion des personnes civiles en temps de guerre, du 12 août 1949, ont en
outre l'obligation, dans le respect de la Charte des Nations Unies et du
droit international, de faire respecter par Israël le droit international
humanitaire incorporé dans cette convention;

pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,

Koroma, Vereshchetin, M' Higgins, MM. Parra-Aranguren, Rezek, Al
Khasawneh, Elaraby, Owada, Simma, Tomka, juges:
CONTRE: MM. Kooijmans, Buergenthal, juges ;

E. Par quatorze voix contre une,

L'Organisation des Nations Unies, et spécialement l’Assemblée géné-
rale et le Conseil de sécurité, doit, en tenant diment compte du présent
avis consultatif, examiner quelles nouvelles mesures doivent être
prises afin de mettre un terme à la situation illicite découlant de la
construction du mur et du régime qui lui est associé.

POUR: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,
Koroma, Vereshchetin, M™° Higgins, MM. Parra-Aranguren, Kooijmans,
Rezek, Al-Khasawneh, Elaraby, Owada, Simma, Tomka, juges:

CONTRE: M. Buergenthal, juge.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le neuf juillet deux mille quatre, en deux exemplaires,

70
203 ÉDIFICATION D'UN MUR (AVIS CONSULTATIF)

dont l’un restera déposé aux archives de la Cour et l’autre sera transmis
au Secrétaire général de l'Organisation des Nations Unies.

Le président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.

M. le juge Koroma, M" le juge HiGcins et MM. les juges KooO1:!MANS
et AL-KHASAWNEH joignent à l’avis consultatif les exposés de leur opinion
individuelle: M. le juge BUERGENTHAL joint une déclaration à l'avis
consultatif; MM. les juges ELARABY et OWADA joignent à l’avis consulta-
tif les exposés de leur opinion individuelle.

(Paraphé) J.Y.S.
(Paraphé) Ph.C.

71
